serieg N9 1428599 45599

7260 KARDEX: 130231
7044
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y
EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE 179
QUE CELEBRAN DE UNA PARTE:
PERUPETRO S.A.
Y
ECOPETROL DEL PERU S.A.
CON INTERVENCIÓN DE:
ECOPETROL S.A.
Y
EL BANCO CENTRAL DE RESERVA DEL PERÚ

NOAA OOO RR IO

INTRODUCCIÓN. -
EN LA CIUDAD DE LIMA, A LOS VEINTINUEVE DÍAS DEL MES DE SETIEMBRE DEL AÑO

DOS MIL ONCE, YO: RICARDO FERNANDINI BARREDA, EXTIENDO LA PRESENTE
ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO POR LOS

ARTÍCULOS 27 Y 54, INCISO H DEL DECRETO LEGISLATIVO 1049. =

COMPARECEN =
PERWPETRO $,A., EN ADELANTE PERUPETRO, CON REGISTRO ÚNICO DE CONTRIBUYENTE
20496785044, CON DOMICILIO EN AV. LUIS ALDANA N* 320, SAN BORJA, LÍMA
WTE REPRESENTADA POR LA DOCTORA ISABEL MERCEDES TAFUR MARÍN, QUIEN

MANTFIES' SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADA, ABOGADA;

DEBIDAMENTE IDENTIFICADA CON DOCUMENTO NACTONAL DE IDENTIDAD N* 08203459,
y, 4

SUFRAGANTE + ELECTORAL, EN SU CONDICIÓN DE GERENTE GENERAL (E), FACULTADA

GÚN CONSTA DE LOS PODERES INSCRITOS EN EL ASIENTO C000060 DE LA PARTIDA

NÚMERO 00259837 DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA. = =
Y, DE LA OTRA PARTE: ECOPETROL DEL PERÚ 5.A. CON REGISTRO ÚNICO DE
CONTRIBUYENTE N* 20518980452, CON DOMICILIO EN CALLE AMADOR MERINO 2339,
PISO 15, SAN ISIDRO, LIMA, INSCRITA EN EL ASIENTO A00001 DE LA PARTIDA
REGISTRAL N* 12055796DEL REGISTRO DE PERSONAS JURÍDICAS DE LIMA, E INSCRITA
EN EL ASIENTO A00001 DE LA PARTIDA REGISTRAL N* 12058478 DEL LIBRO DE
CONTRATISTAS DE OPERACIONES DEL  REGiSTRO PÚBLICO DE  MIDROCARBUROS,
DEBIDAMENTE REPRESENTADA POR SU APODERADO SEÑOR CARLOS MARIO RENDÓN CALLE,
QUIEN MANIFIESTA SER DE MACIONALIDAD COLOMBIANA, DE ESTADO CIVIL CASADO,
EMPRESARIO; IDENTIFICADO CON CARNÉ DE EXTRANJIERÍA N” 000562014, AUTORIZADO
SEGÚN PODER INSCRITO EN EL ASIENTO B00003, RECTIFICADO POR EL ASTENTO D903,
DE LA PARTIDA REGISTRAL N" 12055796 DEL REGISTRO DE PERSONAS JURÍDICAS DE

LIMA; 22
CON LA INTERVENCIÓN DE: ECOPETROL S.A., CON DOMICILIO EN CALLE 37 N0 8-43,
PISO 8, EDIFICIO COLGAS, BOGOTÁ DC, COLOMBIA, REPRESENTADA POR EL SEÑOR
GERMÁN BARRIOS, FERNANDEZ-CONCHA, QUIEN MANIFIESTA SER DE NACIONALIDAD
PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN: ABOGADO; DEBIDAMENTE
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD N“ 08774403 SUFRAGANTE
ELECTORAL, FACULTADO SEGÚN PODER INSCRITO EN EL ASIENTO A00002 DE LA
PARTIDA REGISTRAL N* 12047490 DEL LIBRO DE PODERES OTORGADOS POR
SOCIEDADES CONSTITUIDAS O SUCURSALES ESTABLECIDAS EN EL EXTRANJERO DEL

REGISTRO DE PERSONAS JURÍDICAS DE LIMA; =
Y EL BANCO CENTRAL DE RESERVA DEL PERÚ, CON DOMICILIO EN JR. MIRÓ QUESADA
441, LIMA, REPRESENTADO POR “SU GERENTE. GENERAL SEÑOR RENZO GUILLERMO
ROSSINI MIÑÁN, QUIEN MANIFIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO
CIVIL CASADO, DE PROFESIÓN ECONOMISTA, DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 08727483 SUFRAGANTE ELECTORAL, Y POR SU
GERENTE JURÍDICO .-SEÑOR MANUEL MONTEAGUDO VALDEZ, QUIEN MANTFTESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN ABOGADO,
DEBIDAMENTE IDENTIFICADO CoN DOCUMENTO NACIONAL DE IDENTIDAD N* 10275927
SUFRAGANTE ELECTORAL, AUTORIZADOS CONFORME CONSTA DE LA COMUNICACIÓN DE LA
GERENCIA GENERAL DE ESTE BANCO No. 020-2011-BCRE DE FECHA 18 DE MARZO DE
2011 Y POR ACTA N” 4250, LA MISMA QUE CORRE INSCRITA EN EL ASIENTO C00059
DE LA PARTIDA REGISTRAL N*' 11014549 DEL REGISTRO DE PERSONAS JURÍDICAS DE

LIMA; EN LOS TÉRMINOS Y CONDICIONES SIGUIENTES:

DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO SUFICIENTE DEL ACTO QUE REALIZAN, QUE
SON HÁBILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
FIRMADA Y AUTORIZADA PARA QUE SU CONTENIDO SE ELEVE A ESCRITURA PÚBLICA, LA
MISMA QUE ARCHIVO EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:

MINUTA: =

SEÑOR NOTARIO: RICARDO FERNANDINI BARREDA = =
Sírvase usted extender en su Registro de Escrituras Públicas, una de
CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
EL LOTE 179, cuya suscripción ha sido aprobada por Acuerdo de Directorio de
PERUPETRO S,A. No. 0180-2011 de fecha 21 de Diciembre de 2011 y por el
Decreto Supremo No. 045-201i-EM, publicado en el Diario Oficial El Peruano

el día 27 de julio de 2011, que celebran de una parte PERUPETRO S.A., en
Jo
serieg N2 1428600 45600

ante PERUPETRO, con RUC No. 20196785044, con domicilio en Av. Luis

lana N% 320, San Borja, debidamente representada por la Doctora Isabel

Mercedes Tafur Marín, identificada con Documento Nacional de Tdentidad No.

08203459, en su condición de Gerente General (e), facultada según poder
inscrito en el asiento C000060 de la Partida Electrónica N* 00259837 ; y,
de la otra parte ECOPETROL DEL PERÚ S.A. con RUC No. 20516980452, con

domicilio en Calle Amador Merino 339, Piso 15, San Isidro, Lima, inscrita

en el Asiento A00001 de la Partida Registral No, 12055796 del Registro de
Personas Jurídicas de Lima, e inscrita en el Asiento A00001 de la Partida
Registral No. 12058478 del Libro de Contratistas de Operaciones del
Registro Público de Hidrocarburos, debidamente representada por su
apoderado señor Carlos Mario Rendón Calle, quien manifiesta ser de
nacionalidad colombiana, de estado civil casado, empresario; identificado
con Carné de Extranjería N* 000569014, autorizado según poder inscrito en

el Asiento B00003, rectificado por el Asiento D0003, de la Partida N*

esreda

12055796 del Registro de Personas Jurídicas de Lima; con la intervención

ECOPETROL S,A,, con domicilio en Calle 37. .N* 8-43, piso 8, edificio
s, Bogotá DC, COLOMBIA, representada por el señor Germán Barrios

ez-Concha, identificado con Documento Nacional de Identidad No.
facultado según poder inscrito en el Asiento A00002 de la Partida
Registral No. 12047490 del Libro de Poderes otorgados por sociedades
s o sucursales establecidas en el extranjero del Registro de
Personas Jurídicas de Lima y el BANCO CENTRAL DE RESERVA DEL PERÚ, con

micilio en Jr. Miró Quesada 441, Lima, representado por su Gerente

General señor Renzo Guillermo Rossini Miñán, quien manifiesta ser de
: nacionalidad peruana, de estado civil casado, de profesión economista,
debidamente identificado con Documento Nacional de Tdentidad No. 08727483,
y por su Gerente Jurídico señor Manuel Monteagudo Valdez, quien manifiesta
: ser de nacionalidad peruana, de estado civil casado, de profesión abogado,
debidamente identificado con Documento Nacional de Identidad No. 10275927,

autorizados conforme consta de la comunicación de la Gerencia General de

este banco No. 020-2011-BCRP de 18 de marzo de 2011 y por Acta No. 4250,
la misma que corre inscrita en el Asiento C00059 de la Partida Registral

No. 11014549 del Registro de Personas Jurídicas de Lima; en los términos y

condiciones siguientes: =

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN
== EL LOTE 179

QUE CELEBRAN DE UNA PARTE:

= PERUPETRO S.A, =

= Ya

ECOPETROL DEL PERÚ S.A. +=

ÍNDICE =
CLÁUSULA PRELIMINAR | GENERALIDADES
CLÁUSULA PRIMERA | DEFINICIONES
CLÁUSULA SEGUNDA OBJETO DEL CONTRATO = =
CLÁUSULA TERCERA PLAZO, CONDICIONES Y GARANTÍA
CLÁUSULA CUARTA. - EXPLORACIÓN =
CLÁUSULA QUINTA, EXPLOTACIÓN = =>
CLÁUSULA SEXTA. PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS
CLÁUSULA SÉTIMA _ COMITÉ DE SUPERVISIÓN
CLÁUSULA OCTAVA |¡RECALÍA Y VALORIZACIÓN =
CLÁUSULA NOVENA TRIBUTOS =
CLÁUSULA DÉCIMA ¡DERECHOS ADUANEROS
CLÁUSULA DÉCIMA PRIMERA DERECHOS FINANCIEROS
CLÁUSULA DÉCIMA SEGUNDA | TRABAJADORES
¡CLÁUSULA DÉCIMA TERCERA | PROTECCIÓN AMBIENTAL Y RELACIONES
| COMUNITARIAS
[CLÁUSULA DÉCIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y
_ PREVENCIÓN CONTRA PÉRDIDAS =
CLÁUSULA DÉCIMA QUINTA [CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA ==
CLÁUSULA DÉCIMA SEXTA CESIÓN Y ASOCIACIÓN =
ICLÁUSULA DÉCIMA SÉTIMA CASO FORTUITO O FUERZA MAYOR
CLÁUSULA DÉCIMA OCTAVA CONTABILIDAD
CLÁUSULA DÉCIMA NOVENA. VARIOS
CLÁUSULA VIGÉSIMA NOTIFICACIONES Y COMUNICACIONES
CLÁUSULA VIGÉSIMA PRIMERA SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE
1 a CONTROVERSIAS
[CLÁUSULA A VIGÉSIMA SEGUNDA TERMINACIÓN
ANEXO "A" ___ [DESCRIPCIÓN DEL ÁREA DE CONTRATO
ANEXO "B" MAPA DEL ÁREA DE CONTRATO =
[anexo "C-1% a "0-5" ¡CARTAS FIANZA PARA EL PROGRAMA MÍ DE
| TRABAJO ==
ANEXO "D" __ [GARANTÍA CORPORATIVA =
Anexo “En PROCEDIMIENTO CONTABLE =
ANEXO "F” UNIDADES DE TRABAJO EXPLORATORIO - TABLA DE
- EQUIVALENCIAS = =é=====:

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

EL LOTE 179

PERUPETRO S.A. Y ECOPETROL DEL PERÚ S.A. =

sertee N?% 1428601

SULA PRELIMINAR.- GENERALIDADES =
Interviene PERUPETRO, en virtud de la facultad concedida por la Ley

No 26221, para celebrar el Contrato de Licencia para la Exploración y

Explotación de Hidrocarburos en el Lote 179=
II. Los Hidrocarburos "in situ” son de propiedad del Estado. El derecho
de propiedad sobre los Hidrocarburos extraídos es transferido por

PERUPETRO al Contratista en la Fecha de Suscripción, conforme a lo

estipulado en el Contrato y en el artículo 8* de la Ley N* 26221
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la

regalía en efectivo en las condiciones y oportunidad establecidas en

el Contrato.*

TIT. De acuerdo con lo dispuesto en el artículo 12” de la Ley N% 26221,

el Contrato se rige por el derecho privado peruano, siéndole de

aplicación los alcances del artículo 1357* del Código Civil.
IV. Para todos los efectos relativos y derivados del Contrato, las Partes

convienen en que los títulos de las cláusulas son irrelevantes para

la interpretación del contenido de las mismas. =

Cualquier referencia al Contrato comprende a los Anexos. En caso de

de Lima

discrepancia entre los Anexos y lo estipulado en el cuerpo del

Senardini Bagreda

ontrato, prevalecerá este último.

CLÁUSULA, PRIMERA. - DEFINICIONES
Las definiciones acordadas por las Partes en la presente cláusula tienen
or finalidad dar el significado requerido a los términos que se emplean en
Contrato y dicho significado será el único aceptado para los efectos de

interpretación en la ejecución del mismo, a menos que las Partes lo

acuerden expresamente por escrito de otra forma
Los términos definidos y utilizados en el Contrato, sean en singular o en
plural, se escribirán con la primera letra en mayúscula y tendrán los
siguientes signiticados:

1,1 Afiliada==

Cualquier entidad, cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en una proporción igual al
cincuenta por ciento (50%) o más de PERUPETRO o del Contratista o
cualquier entidad O persona que sea propietaria, directa O
indirectamente, del cincuenta por ciento (50%) o más del capital
accionario con derecho a voto de PERUPETRO o del Contratista; o
cualquier entidad cuyo capital accionario con derecho a voto sea de
propiedad, directa o indirectamente, en cincuenta por ciento (50%) o

más del mismo accionista o accionistas que posea o posean, directa o
indirectamente, el cincuenta por ciento (50%) o más del capital

accionario con derecho a voto de PERUPETRO o del Contratista. =======

Año=

Período de doce (12) Meses consecutivos de acuerdo al Calendario

Gregoriano, contado desde una fecha específica

Área de Contrato
Área descrita en el Anexo “A” y que se muestra en el Anexo "“B”,
denominada Lote 179 ubicada entre las Provincias de Requena y
Mariscal Ramón Castilla de la Región Loreto, con una extensión de

trescientos cincuenta mil doscientos ochenta y cuatro punto

ochocientos dieciséis hectáreas(350,284.816 ha).=
El Área de Contrato quedará redefinida luego de excluir las áreas de

las qué haga suelta el Contratista, de acuerdo a los términos del

Contrato.

En caso de existir alguna discrepancia entre lo mostrado en el Anexo

=p" y lo descrito en el Anexo "A", prevalecerá el Anexo "A".

Barril=
Unidad de medida de capacidad de los Hidrocarburos -- Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura de sesenta

grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,

barro u otros sedimentos (BSS£W).

Btu:
Unidad térmica británica. El calor requerido para" elevar la

temperatura de una libra de agua en un grado Fahrenheit. Es

equivalente a 1055,056 joules=:

Caso Fortuito o Fuerza Mayor
Se entiende como tal, entre otros los siguientes: incendios,
temblores, terremotos, maremotos, derrumbes, avalanchas,
inundaciones, huracanes, tempestades, explosiones, actos fortuitos
imprevisibles, conflictos bélicos, guerrillas, actos terroristas,
sabotaje, conmoción civil, bloqueos, demoras incontrolables en el
transporte, huelgas, paros, imposibilidad de obtener, no obstante
haberlo previsto, facilidades adecuadas para el transporte de
materiales, equipos y servicios, así como las autorizaciones,
aprobaciones, licencias y permisos a cargo de' las autoridades
competentes; o cualquier otra causa, ya sea similar o distinta de

aquellas específicamente enumeradas aquí, que estén fuera del control

SERIEB NO 1428602 45602

razonable y no pudieran ser previstas o que, habiendo sido previstas,

no pudieran ser evitadas.=

Comité de Supervisión=
Órgano conformado por las Partes, a través del cual PERUPETRO
verifica el cumplimiento y la “ejecución del Contrato, cuya

conformación y atribuciones están establecidas en la cláusula sétima.

Comité Técnico de Conciliación====
Órgano no permanente, formado para pronunciarse sobre las
discrepancias que surjan en relación con las Operaciones, el mismo

que se establecerá de acuerdo a lo estipulado en el acápite 21.2 del

Contrato.
Condensados=
Hidrocarburos líquidos formados por la condensación de los
Hidrocarburos separados del Gas Natural, debido a cambios en la
presión y temperatura cuando el Gas Natural de los Reservorios es
producido o cuando proviene de una o más etapas de compresión de Gas

Natural. Permanecen líquidos a la temperatura y presión atmosférica.

Condensados Fiscalizados===

ECOPETROL DEL PERÚ S.A., inscrita en el Registro Público de

de Contratistas de Operaciones.

Contrato=
El presente acuerdo al que han llegado las Partes, en el cual se
estipulan los términos y condiciones que se encuentran contenidos en
este documento y en los anexos que lo integran, comprende los
acuerdos adicionales a los que lleguen las Partes en virtud de este

documento y las modificaciones que se hagan al mismo conforme a

ley.

Declaración de Descubrimiento Comercial de Hidrocarburos =

Es la comunicación escrita del Contratista a PERUPETRO S.A., mediante
la cual declara que ha realizado el descubrimiento de reservas de

Hidrocarburos, que en opinión del Contratista permite su explotación

comercial.=

Desarrollo==
Ejecución de cualquier actividad apropiada para la Producción de

Hidrocarburos, tal como la perforación, completación y profundización
1.16

de pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tanques de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y

sistemas de recuperación primaria y mejorada, en el Área de Contrato

y fuera de ella en cuanto resulte necesario.
Incluye la construcción del Sistema de Transporte y Almacenamiento,
de las instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primaria
para la manufactura de productos a ser utilizados en las Operaciones

o piantas de procesamiento de Gas Natural.

Período de veinticuatro (24) horas que se inicia a las cero horas

(00:00) y termina a las veinticuatro horas (24:00)

Día Útil= = =
Todos los Días de lunes a viernes inclusive, salvo los Días que sean

declarados total o parcialmente no laborables, en la ciudad de Lima,

por la autoridad competente.
Dólar ó US$

Unidad moñietaria de los Estados Unidos de América.

Ducto Principal =
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento
conduce los Hidrocarburos producidos del Área de Contrato hasta un
ducto propiedad de terceros, hasta un punto de venta o exportación o
hasta un Punto de Fiscalización de la Producción, sin perjuicio, de
ser el caso, de la aprobación dispuesta en el acápite 2.3, pudiendo
comprender puntos de medición conectados a la tubería, áreas de
almacenamiento y embarque requeridos, tuberías menores, estaciones de
bombeo o compresión, sistema de comunicaciones, carreteras de acceso
y de mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para el transporte de Hidrocarburos en forma
permanente y oportuna; incluyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado. El ácceso
abierto para cualquier Ducto Principal será desde el inicio del

quinto Año, contado a partir de la Fecha de Inicio de la Extrácción

Comercial.=

Exploración
Planeamiento, ejecución y evaluación de todo tipo de estudios

geológicos, geofísicos, geoquímicos y otros, así como las actividades
¡
l
:
|
|
|
:
l

SERIEB N9% 1428603
5603

geofísicas, la perforación de Pozos Exploratorios y demás actividades
conexas necesarias/ para el descubrimiento de Hidrocarburos,

incluyendo la perforación de Pozós Confirmatorios para la evaluación

de los Reservorios descubiertos.

Explotación=

Desarrollo y/o Producción. ==

Fecha de Inicio de la Extracción Comercial=
Fecha de la primera medición de Hidrocarburos en un Punto de
Fiscalización de la Producción; que da lugar al pago de la regalía.==
Para efectos de esta definición no se consideran los volúmenes
producidos en pruebas de formación y producción, u otros fines que

específicamente acuerden las Partes. Dichos volúmenes estarán afectos

al pago de regalías salvo que no sean comercializados.

Fecha de Suscripción= =
El 29 de setiembre de 2011 fecha en que PERUPETRO y el Contratista,

suscriben el Contrato.

Fecha Efectiva
Fecha en la que el Contratista deberá dar inicio a las Operaciones,

ue será establecida dentro de los sesenta (60) Días a partir de la

realiza, OSINERGMIN (Organismo Supervisor de Ja Inversión en Energía y
Minería)l sobre las actividades de Exploración y Explotación

realizadas por el Contratista.==

Gas Natural= =
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se

encuentra en estado gaseoso o en disolución con el Petróleo.

Comprende el Gas Natural Asociado y el Gas Natural No Asociado.

Gas Natural Asociado:

Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.=

Gas Natural Fiscalizado=

Gas Natural producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción.

Gas Natural No Asociado= ===

Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a

condiciones iniciales, no hay presencia de Hidrocarburos Líguidos.==

Hidrocarburos ===
1.32

Todo compuesto orgánico, gaseoso, líquido o sólido, que consiste

principalmente de carbono e hidrógeno.=

Hidrocarburos Fiscalizados=

Hidrocarburos producidos en el Área de Contrato y medidos en un Punto

de Fiscalización de la Producción.

Hidrocarburos Líquidos
Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, se encuentran
en estado líquido en el lugar de su medición, incluyendo aquellos
Hidrocarburos que se encuentran en estado líquido a una temperatura

mayor a la temperatura atmosférica.

Hidrocarburos Líquidos Fiscalizados=

Hidrocarburos Líquidos producidos en el Área de Contrato y medidos en

un Punto de Fiscalización de la Producción.

Ley N% 26221=
Texto Único Ordenado de la Ley N?% 26221, Ley Orgánica de

Hidrocarburos, aprobado por Decreto Supremo no 042-2005-EM,

ampliatorias, reglamentarias y modificatorias.

Hidrocarburos líquidos obtenidos del Gas Natural compuestos por

mezclas de etano, propano, butano y otros Hidrocarburos más pesados.=

De recuperarse etano, este será considerado como LGN.=

LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados =

Líquidos del Gas Natural medidos en un Punto de Fiscalización de la

Producción.=

Mes
Período contado a partir de cualquier Día de un mes calendario que

termina el Día anterior al mismo Día del mes calendario siguiente o,

en caso de no existir éste, el último Día de dicho mes.

MPC:
Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de
gas necesario para lienar un espacio de un (1) pie cúbico a 14,6959

libras por pulgada cuadrada de presión absoluta a una temperatura

base de sesenta grados Fahrenheit (60 %F).

Operaciones

Toda actividad de Exploración y Explotación y todas las demás

actividades materia del Contrato o relacionadas con la ejecución del

SERIEB  N2 1428604

PERUPETRO y el Contratista.

PERUPETRO
PERUPETRO S.A., es la Empresa Estatal de Derecho Privado del Sector

Energía y Minas, creada por la Ley N* 26221

Petróleo= ==
Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que mayormente se

mantiene en estado líquido en condiciones atmosféricas; no incluye

Condensados, Líquidos de Gas natural o Gas Natural Licuado.

1.42 Petróleo Fiscalizado

Petróleo producido en el Área de Contrato y medido en un Punto de

Fiscalización de la Producción.

1,43 Petróleo Pesado=
Hidrocarburos Líquidos, que por su densidad y viscosidad requieren

para su Explotación el empleo de métodos no convencionales y/o que;

errada

para su transporte, requieren procesos de calentamiento u otros

procedimientos, excluyendo la mezcla con Petróleo producido en el

ise perfora para la Producción de los Hidrocarburos

descubiertos. ===

1.46 Pozo Exploratorio =
Pozo que se perfora con el propósito de descubrir un nuevo
Reservorio, así como los pozos que se perforan en las culminaciones

estructurales que se encuentran geológicamente separadas de la parte

de la misma estructura previamente investigada.=

1.47 Producción=
Todo tipo de actividades en el Área de Contrato o fuera de ella en lo
que resulte necesario, cuya” finalidad sea la extracción y manipuleo
de Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos,
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,

tratamiento y medición de Hidrocarburos y todo tipo de métodos de

recuperación primaria y mejorada.=

1,48 Punto de Fiscalización de la Producción
1.54

Lugar o lugares ubicados por el Contratista en el Área de Contrato, o
ubicados por acuerdo de las Partes fuera de ella, donde se realizan
las mediciones y determinaciones volumétricas, determinaciones del
contenido de agua .y sedimentos y otras mediciones, a fin de
establecer el volumen y calidad de los Hidrocarburos Fiscalizados, de

acuerdo a las respectivas normas AGA, API y ASTM. :cosmcccsamsmoeo-

Reservorio
Estrato o estratos bajo la superficie y que Forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean

capaces de producir Hidrocarburos y que tengan un sistema común de

presión en toda su extensión

Sistema de Transporte y Almacenamiento===
Conjunto de tuberías, estaciones -de bombeo, estaciones de compresión,
tanques de almacenamiento, instalaciones fluviales, sistemas de
entrega, caminos, demás instalaciones y todo otro medio necesario y
útil para el transporte de los Hidrocarburos producidos en el Área de
Contrato hasta un Punto de Fiscalización de la Producción, hasta el
Ducto Principal o hasta un ducto de terceros incluyendo el diseño,

construcción, mantenimiento y equipamiento de- todo lo antes

mencionado.

Subcontratista
Toda persona natural o jurídica, nacional o extranjera, contratada

por el Contratista para prestar servicios relacionados con las

Operaciones.

Supervisión=

Acciones que PERUPETRO realiza para verificar el cumplimiento de las

obligaciones contractuales del Contratista.

Tributo

Comprende impuestos, contribuciones Y tasas, conforme a lo

establecido en el Código Tributario.

Unidades de Trabajo Exploratorio (UTE)

Son valores numéricos que representan la actividad de exploración que

se indican en el Programa Mínimo de Trabajo

Vigencia del Contrato=

Pexíodo comprendido entre la Fecha de Suscripción y el vencimiento

del plazo pertinente establecido en el acápite 3.1 del Contrato.

Yacimiento
CLÁUSULA SEGUNDA.- OBJETO DEL CONTRATO

2.1

Barreda

Sodi

CLÁUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA=

3.1

de las Operaciones.

serteB N0 1428605
45605

Área superficial debajo de la cual existen uno o más Reservorios que

estén produciendo o que se haya probado que son capaces de producir

Hidrocarburos.

PERUPETRO autoriza al Contratista la realización de las Operaciones,
de acuerdo con lo establecido en la Ley N% 26221, la legislación

pertinente y las estipulaciones del Contrato, con el objeto común de

descubrir y producir Hidrocarburos en el Área de Contrato
El Contratista tendrá el derecho de propiedad sobre los Hidrocarburos

extraídos en el Área de Contrato, de conformidad con lo establecido

en el numeral 11 de la cláusula preliminar.===
El Contratista ejecutará las Operaciones de acuerdo a los términos
que se estipulan en el Contrato y las llevará a cabo, directamente O

a través de Subcontratistas. En caso de operaciones de campo fuera

del Área de Contrato se requerirá aprobación de PERUPETRO,

PERUPETRO ejerce la Supervisión de acuerdo a ley y de conformidad con

1 Contrato.==

epresentantes de  PERUPETRO realizarán la Supervisión en
momento, previa notificación, debiendo identificarse y
rizados para tal función por PERUPETRO. El Contratista
proporcionará todas las facilidades, que razonablemente estén a su

gus Operaciones, a fin de que dichos representantes

ifterfiera con éstas.=

Los gastos y costos correspondientes a los representantes de

PERUPETRO serán de cuenta y cargo de PERUPETRO. = =o==
El Contratista proporcionará y será responsable de todos los recursos

técnicos y económico financieros que se requieran para la ejecución

El plazo para la fase de exploración por Hidrocarburos es de siete
(7) Años, el que se puede extender de acuerdo a ley. Este plazo se
cuenta a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contrato, varíe dicho plazq.*=
El plazo para la fase de explotación de Petróleo, es el que reste
después de terminada la fase de exploración hasta completar el plazo

de treinta (30) Años, contado a partir de la Fecha Efectiva, a menos
El plazo para la fase de explotación de Gas Natural No Asociado y de

Gas Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hasta completar el plazo de cuarenta
(40) Años, contado a partir de la Fecha Efectiva, a menos que de

conformidad con lo establecido en otras estipulaciones del Contrato,

varíe este plazo. =

Subacápite| Período Duración de:
3.2.1 Primer Doce (12) Meses contados a partir de la
Período Fecha Efectiva. = = |

3.2.2 Segundo Dieciocho (18) Meses contados a partir de
Período la terminación del plazo señalado en el

subacápite 3.2.1. =

3.2.3 Í Tercer Dieciocho (18) Meses contados a partir de
1

Periodo la terminación del plazo señalado en. el

1 subacápite 3.2.2.

3.2.4 Xuarto Dieciocho (18) Meses contados a partir de

Periodo la terminación del plazo señalado en el

subacápite 3.2.3. =

3.2.5 Quinto Dieciocho (18) Meses contados a partir de

Período la terminación del plazo señalado en el

Durante la fase de exploración el Contratista podrá pasar al
siguiente período siempré: que comunique a PERUPETRO con treinta (30)
Días de anticipación al vencimiento de un período en curso, su
intención de continuar con el siguiente período, y en tanto que el
Contratista no haya incurrido en la causal de terminación prevista en

el subacápite 22.3.1. La terminación por dicha causal dará lugar a

la correspondiente ejecución de la fianza. =
Si durante cualquiera de los períodos indicados en el acápite 3.2, el
Contratista se viera impedido, por razones técnicas o económicas
debidamente sustentadas, de concluir el respectivo programe minimo de
trabajo, podrá extender dicho periodo hasta por un máximo de seis
(6) Meses, siempre y cuando haya solicitado la aprobación de

PERUPETRO para dicha extensión con una anticipación no menor de
SERIEB N0 1428606 E
56068

treinta (30) Días al vencimiento del período en curso, y que las
razones que sustenten la solicitud hayan sido comprobadas y aprobadas

por PERUPETRO. En este caso, el Contratista antes del vencimiento del

período en curso, presentará una nueva fianza oO prorrogará la
existente, por el nuevo plazo establecido, conforme a los requisitos
l estipulados en el acápite 3.10. En el caso que las extensiones
otorgadas extingan el plazo del último período de la fase de
exploración y el Contratista decida continuar con los trabajos
exploratorios, las obligaciones de dicho período se cumplirán en una

extensión de la fase de exploración a ser acordada por las Partes, de

acuerdo a ley. =
Luego del cumplimiento del programa mínimo de trabajo del período en
curso, dentro del plazo correspondiente establecido en el acápite

3.2, de haber hecho uso: de la extensión a que se refiere el párrafo

anterior, de ser el caso, y siempre que el trabajo haya consistido en

la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprobación de PERUPETRO de un plazo extraordinario
e hasta seis (6) meges para reeváluar toda la información y
rekuitados obtenidos hasta el período en curso, con la finalidad de

ar un estudio para poder tomar la decisión de pasar al

siguiexte periodo.

Las aprúbaciones a que se refiere este acápite, serán otorgadas a

criterio de PERUPETRO. =
La fase de, exploración podrá continuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción Comercial hasta el

vencimiento del plazo de esta fase, que se indica en el acápite 3.1.

En dicho caso, la exoneración de tributos contemplada en el acápite

10.3 regirá hasta el vencimiento de la fase de exploración, mientras
que el método de amortización lineal referido en el acápite 9.6 se

aplicará desde la Fecha de Inicio de la Extracción Comercial,

conforme a ley.

3.6 En caso que el Contratista realice un descubrimiento o

descubrimiéntos de Hidrocarburos durante cualquier período de la fase
de exploración, que no sea comercial sólo por razones de transporte,
podrá solicitar un período de retención, de hasta cinco (5) Años, por

el Yacimiento o Yacimientos descubiertos, con el propósito de hacer

factible el transporte de la producción, =

El derecho de retención estará sujeto, cuando menos, a. que concurran

los siguientes requisitos: =
a) Que el Contratista pueda demostrar a satisfacción de PERUPETRO,
que los volúmenes de Hidrocarburos descubiertos en el Área de

Contrato son insuficientes para justificar económicamente la

construcción del Ducto Principal; =
b) Que el conjunto de descubrimientos en áreas contiguas más las
del Contratista, es insuficiente para justificar
económicamente la construcción de un ducto principal; y,
c) Que el Contratista demuestre, sobre una base económica, que los
Hidrocarburos descubiertos no pueden ser transportados desde el

Área de Contrato a un lugar para su comercialización, por

ningún medio de transporte. = =
En caso que el Contratista realice un descubrimiento de Gas Natural
No Asociado o de Gas Natural No Asociado y Condensados durante
cualquier período de la fase de exploración, podrá solicitar un
período de retención, de hasta diez (10) Años, por el Yacimiento o
Yacimientos descubiertos, con el propósito de desarrollar el mercado.
En caso que el Contratista realice un descubrimiento de Petróleo y un
descubrimiento de Gas Natural No Asociado o de Gas Natural No
Asociado y Condensados durante cualquier período de la fase de
exploración, y se presenten los casos descritos en-los acápites 3.6 y
3.7, el Contratista podrá solicitar un período de retención para
Petróleo y otro para Gas Natural No Asociado o Gas Natural NO
Asociado y Condensados, para los fines indicados en dichos acápites.
El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el plazo del Contrato por un tiempo igual al del período de

retención otorgado por PERUPETRO. =
El período de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a  PERUPETRO, acompañando
documentación de sustento e incluyendo un cronograma de actividades a
realizar. Semestralmente, a partir del inicio del período de
retención y por el tiempo que demore este, el Contratista está

obligado a presentar un informe de avance del cronograma y

cumplimiento de los requisitos establecidos en el acápite 3.6.
Con el inicio del período de retención termina la fase de
exploración. Con la Declaración de Descubrimiento Comercial de

Hidrocarburos en dicho período, se dará inicio a la fase de

explotación. =
El otorgamiento del período de retención a que se refieren los

acápites 3.6 y 3.7 y la duración de los mismos será determinado a
SeRIEB N9% 1428607
: 45607

criterio de PERUPETRO, sin que ello afecte o disminuya la obligación

del cumplimiento del programa mínimo de trabajo del período de la

fase de exploración en curso. =
El Contratista deberá garantizar el cumplimiento del programa mínimo
de trabajo de cada uno de los períodos de la fase de exploración, de
acuerdo a lo previsto por los acápites 3.2 y 4.6, mediante una sola
fianza solidaria, sin beneficio de  excusión, incondicional,
irrevocable y de realización automática en el Perú, emitida por una
entidad del sistema financiero debidamente calificada y domiciliada
en el Perú y aceptada por PERUPETRO. A solicitud de PERUPETRO, el
Contratista sustituirá cualquier fianza entregada debiendo cumplir
con presentar una nueva fianza dentro del plazo de quince (15) Días

Útiles siguientes a la fecha de recepción por el Contratista de la

solicitud de PERUPETRO. == =
El monto de la fianza para el programa mínimo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado
en los Anexos "C-1*% al "C-5%, que es el resultado de multiplicar la
exyuivalencia en dólares que, para este efecto se establece en el

Aneko "“F”, pox el número de Unidades de Trabajo Exploratorio que

onde para cada período, según el acápite 4.6.

zas se emitirán para cada programa mínimo de trabajo con la

forma indicada en los Anexos "C-1" al "C-5", según corresponda, =
Las. fianzas para el programa mínimo de trabajo de. cada uno de los
ríodos de la fase de exploración según el acápite 4.6, serán
entregadas a PERUPETRO antes del inicio de cada período; en caso
contrario, será de aplicación el subacápite 22.3.3. La fianza

correspondiente al programa mínimo de trabajo del primer período será

entregada en la Fecha de Suscripción. =
Las fianzas, en caso de prórroga de: los plazos de los períodos de la
fase de exploración, deberán sex sustituidas o prorrogadas por el
Contratista, antes del inicio de la prórroga correspondiente. En caso

contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a

la prórroga solicitada por el Contratista. =
La fianza para el programa mínimo de trabajo de cada período de la
fase de exploración, se mantendrá vigente durante un plazo que exceda
en treinta (30) Días Útiles al plazo de duración de dicho período.

En caso que alguna de las fianzas que haya entregado el Contratista
no se mantuviera vigente por el plazo establecido, éste deberá

cumplir con entregar una nueva fíanza o prorrogar la existente,
CLÁUSULA CUARTA.- EXPLORACIÓN

4,1

dentro del plazo de quince (15) Días Útiles siguientes a la recepción

por el Contratista de la notificación de PERUPETRO. En caso

contrario, será de aplicación el subacápite 22.3.3. = -
Cumplida la obligación garantizada por cada fianza,  PERUPETRO

procederá inmediatamente a devolver al fiador, a través del

Contratista, la fianza correspondiente. = =
La ejecución de cualquier fianza tendrá el efecto de extinguir la
obligación del Contratista de llevar a cabo el programa mínimo de

trabajo, sin perjuicio de la aplicación de lo dispuesto en el

subacápite 22.3.1.
Interviene ECOPETROL S.A., para efectos de otorgar la garantía

corporativa que aparece como el Anexo “D”.
ha garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista comprendidas en el Anexo “D". Será de
aplicación el subacápite 22.3.5, si producido algún hecho previsto en
dicho acápite, el Contratista no cumple con sustituirla en un plazo
máximo de quince (15) Días Útiles siguientes a la recepción por el

Contratista de la notificación de  PERUPETRO requiriendo la

sustitución.

El Contratista iniciará las actividades de Exploración a partir de la

Fecha Efectiva. =
El Contratista podrá hacer “suelta de la totalidad del Área de
Contrato sin lugar a sanción alguna, mediante notificación a
PERUPETRO con una anticipación no menor de treinta (30) Días, siempre
y cuando haya dado cumplimiento al programa mínimo .de trabajo del
pexiodo de la fase de exploración que se encuentre en curso.

En caso que el Contratista hiciera suelta total del Área de Contrato,
la abandonara o dejara vencer el plazo del período en curso antes de
dar cumplimiento al correspondiente programa mínimo de trabajo, sin
mediar razones técnicas aprobadas por PERUPETRO, éste ejecutará la

fianza, sin perjuicio de aplicar lo estipulado en el subacápite

22.3.3. 2.

El Contratista podrá hacer sueltas parciales del Área de Contrato
mediante notificación a PERUPETRO con una anticipación no menor de
treinta (30) Días, sin lugar a sanción alguna, pero sin que ello
afecte o disminuya su obligación de cumplimiento del programa mínimo

de trabajo del período de la fase de exploración que se encuentre en

Curso. =
SERIEB NO 1428608
43608

Las Partes dejarán constancia mediante acta del Comité de Supervisión

de las áreas de las que haga suelta el Contratista. =
El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido

instalaciones que tengan relación con las Operaciones. =

Durante la ejecución del Contrato se efectuarán sueltas de la manera

siguiente: = =
a) Por lo menos veinte por ciento (20%) del Área de Contrato
original al término del tercer período descrito en el
subacápite 3.2.3 y por lo menos el treinta por ciento (30%) del

Área de Contrato original al término del quinto período

descrito en el subacápite 3.2.5.
b) Al final del quinto periodo descrito en el subacápite 3.2.5.,
el Contratista deberá haber realizado la suelta de por lo menos
el cincuenta por ciento (50%) del Área de Contrato Original,
incluyendo para este fin la suelta realizada según lo
establecido en el literal a) anterior, /a menos que el

Contratista comprometa en forma expresa actividad exploratoria,

conforme a lo establecido en el literal.c) siguiente. = =
Al término de la fase de exploración, el Contratista podrá
Mantener el Área de Contrato de la que no hubiera hecho suelta,
no comprendida en el literal d) siguiente, para lo cual deberá

comprometerse a perforar un (1) Pozo Exploratorio cada dos (2)

Años. 1 = =
d) En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal c), o en caso de
incumplimiento de dicho: compromiso, y sin perjuicio de la
aplicación de las estipulaciones—contractuales respectivas,
mantendrá sólo los. Yacimientos descubiertos, más una área

circundante de cinco (5) kilómetros, hasta el límite del Área

de Contrato. =
Para efecto del acápite 4.2 se ha dividido el Área de Contrato en
parcelas rectangulares, hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área

diferente. No es necesario que las áreas de las que haga suelta el

Contratista sean contiguas. = =
Cualquier área de la que haga suelta el Contratista, incluyendo los

Yacimientos que se encuentren dentro de la misma, revertirá al Estado

sin costo alguno para éste ni para PERUPETRO.
El programa mínimo de trabajo para cada uno de los períodos de la

fase de exploración comprende lo siguiente:

=p |

Subacápite Período Actividad

7 P

4.6.1 Primer [23 UTE O Reproceso e interpretación de

Periodo 150 km sísmica 2D y Evaluación C£G con la

información existente. Informe del

¡Evaluación |

4.6.2 Segundo zo uz o Registro e interpretación de |

Período [150 Km de sísmica 2D. Evaluación GsG y

definición de leads y/o prospectos.
informe de Evaluación. =

4.6.3 Tercer 266 UTE o Perforación de 1. pozo
Período exploratorio hasta 2200 metros 0 50
metros en la formación Chonta. =

4.6.4 Cuarto 1266 UTE o Perforación de 1 pozo
Período exploratorio hasta 2200 metros 0. 509

metros en la formación Chonta. =
4.6.5 Quinto 266 UTE o Perforación de 1 pozo
Período ¡exploratorio hasta 2200 metros o 50

[metros en la formación Chonta.

Para el cumplimiento de las obligaciones descrítas en: el presente

acápite, se tendrá en cuenta lo siguiente:

a)

b)

c)

d)

En el caso del registro de líneas sísmicas 2D, los kilómetros
correspondientes serán contados desde el punto de disparo
inicial hasta el punto de disparo final de cada línea sísmica.

En el caso del registro de líneas sísmicas 3D, los kilómetros

cuadrados serán determinados por el área de superficie cubierta

por el programa ejecutado. =
bas Unidades de Trabajo Exploratorio a que se refiere el

presente acápite serán cumplidas de conformidad con la tabla de

equivalencias establecida en el Anexo "F", =
En caso de perforación de Pozos Exploratorios, las Unidades de
Trabajo Exploratorio—que serán  acreditadas——para trabajos
futuros, serán determinadas conforme al Anexo "F", sobre la

base de la diferencia entre la profundidad final alcanzada y la

profundidad establecida en el acápite 4.7. = =
Bntes del inicio de cada período de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el
número de Unidades de Trabajo Exploratorio comprometidas para

dicho período. El Contratista deberá comunicar a PERUPETRO
serIEB N? 1428609
43690

cualquier modificación del contenido de dicho programa, antes

de su ejecución, mediante un informe técnico de sustento.
Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y, en consecuencia, la obligación del Contratista
cumplida, cuando se alcance una profundidad vertical (VD) mínima
establecida en los programas mínimos de trabajo, medida desde la mesa
rotaria, o un mínimo de cincuenta (50) metros dentro de la formación

objetivo más profunda que acuerden las Partes antes de iniciar la

perforación de cualquier Pozo Exploratorio. = =
Asimismo, si durante la perforación de cualquiera de los Pozos
Exploratorios que se ejecute en cumplimiento de los programas mínimos
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrá

solicitax dar por cumplida la obligación de perforación, mediante un

informe técnico de sustento, sujeto a la aprobación de PERUPETRO.
caso que. el Contratista decida efectuar una Declaración de

ubrimiento Comercial de Hidrocarburos, deberá notificar dicha

a dicha declaración, un "Plan Inicial de Desarrollo" para

viabilizar Na Explotación del descubrimiento de Hidrocarburos, que

deberá incluir, entre otros, lo siguiente:

) Evaluación e interpretación geológica de todos los reservorios

sujetos a desarrollo.

»)Y Características físicas y químicas de los” Hidrocarburos

descubiertos y porcentaje de productos asociados e impurezas

que éstos contengan. =
c) Estimación de reservas probadas, probables y posibles,
incluyendo parámetros de roca y fluido utilizados para los

estimados. Perfiles de producción estimados, durante la

vigencia del Contrato para el o los reservorios. =
a) Cronograma de desarrollo, adjuntando el número estimado de

Pozos de Desarrollo y su capacidad productiva, así como de

pozos inyectores de agua y gas de ser el caso.
e) Sistema de Transporte Y Almacenamiento y Puntos de

Fiscalización de la Producción proyectados. De ser el caso,

plantas.de separación o upgrading, =

E) Ducto Principal proyectado, de ser el caso. =
3) Medidas de seguridad y socio-ambientales. =

h) Cronograma general  tentativo de todas las actividades a

ejecutarse. =

i) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la

Extracción Comercial.
3) Evaluación económica, incluyendo precios de'los hidrocarburos y
costos de producción y operación, correspondiente al escenario
más probable, y escenarios alternativos relevantes. Se debe
incluir las inversiones, gastos y costos específicos estimados
de la Explotación del Descubrimiento Comercial así como

cualquier otra información “que el Contratista considere

apropiada. =
PERUPETRO deberá indicár al Contratista sus comentarios al "Plan
Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de
haberlo” recibido, pudiendo objetar la Fecha de Inicio de la
Extracción Comercial si la misma no es razonablemente adecuada. En

caso de discrepancia será de aplicación lo dispuesto en el acápite

21,2.
Si el Contratista efectúa una Deciaración de Descubrimiento Comercial
de Hidrocarburos, estará obligado a iniciar el Desarrollo dentro de

los ciento ochenta (180) Días siguientes al vencimiento del plazo de

sesenta (60) Días indicado en el acápite 4.2 del Contrato.
La Declaración de Descubrimiento Comercial de Hidrocarburos no

implicará la disminución oO suspensión de las obligaciones del

programa mínimo de trabajo del período en curso. =
El Desarrollo de los Hidrocarburos descubiertos, se realizará de

acuerdo a los programas de trabajo presentados por el Contratista a

PERUPETRO, conforme con lo estipulado en el acápite 5.3. =
Las Partes acuerdan que cuando sea apropiado y necesario se podrá
ajustar, extender o modificar los plazos para la presentación dei
“plan Inicial de Desarrollo" o de los programas anuales de trabajo,
según sea el caso. Para este efecto, el Contratista presentará las
propuestas con las justificaciones detalladas y necesarias a

PERUPETRO para que se acuerden tales ajustes, extensiones o

modificaciones, = -
El vencimiento de la fase de exploración, no afectará los términos y

plazos de los procedimientos antes descritos que estuvieran en

ejecución a la fecha de producido dicho vencimiento.
CLÁUSULANQUINTA, - EXPLOTACIÓN =

SERIEB N% 1428610
45619

En casos excepcionales, que hagan inviable el cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 respectivamente, y a
solicitud del Contratista, mediante la presentación de un informe de
sustento, las obligaciones de los períodos del programa mínimo de
trabajo podrán ser sustituidas y los plazos de los mismos
prorrogados, siempre que PERUPETRO acepte y apruebe la solicitud del
Contratista. En ningún caso, la sustitución moditicará el compromiso

inicial en Unidades de Trabajo Exploratorio para la fase de

exploración, disminuyendo obligaciones. = z
Los cambios aceptados y aprobados por PERUPETRO en aplicación de los
párrafos precedentes darán lugar a la revisión de los montos y plazos
de las fíanzas establecidas; por lo que, de ser el caso, las Partes
calcularán los nuevos montos de las fianzas y el Contratista cumplirá
con entregar una nueva fianza o prorrogar la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en los

acápites 3.4 y 3.10. Las Unidades de Trabajo Exploratorio también

erán calculadas para la nueva área incorporada, =

e de explotación se inicia al Día siguiente de la terminación
ase de exploración, siempre y cuando se hubiere producido
durante la fase de exploración una Declaración de Descubrimiento

comercial Hidrocarburos.. Sin embargo, a opción del Contratista, se

pódrá dar inicio anticipado a la fase de explotación y terminará la
fase de exploración en la Fecha de Inicio de la Extracción Comercial.
En caso de período de retención una vez efectuada la Declaración de

Descubrimiento Comercial de Hidrocarburos, se dará inicio a la fase

de explotación. = E
1 Contratista desplegará acciones razonables para que la Fecha de

Inicio de la Extracción Comercial tenga lugar en la fecha que se

establezca de conformidad a los acápites 4.8 y 4.9. =
Con una anticipación no menor de sesenta (60) Días a la terminación
de cada año calendario a partir de la presentación del Plan Inicial
de Desarrollo, el Contratista presentará a PERUPETRO, lo siguiente:

a) Un programa anual de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones correspondiente al

siguiente año calendario. =
b) Un programa anual “de trabajo y el presupuesto detallado de

ingresos, costos, gastos e inversiones para la Exploración,

tendente a buscar reservas adicionales, de ser el caso. =
c) Un programa de trabajo y su proyección de. ingresos, costos,

gastos e inversiones correspondientes para el Desarrollo y/o

Producción para los siguientes cinco (15) años calendario.

El Contratista podrá reajustar o cambiar dichos programas en el

Comité de Supervisión.
Para ejecutar cada programa de trabajo, el Contratista utilizará el
equipo y/o métodos que sean necesarios y apropiados para permitir la

evaluación y seguimiento de las Operaciones. =

El Contratista está obligado a la Explotación y recuperación
económica de las reservas de Hidrocarburos del Área de Contrato, de
conformidad con los programas a que se refiere esta cláusula quinta y
la llevará a cabo de acuerdo a los principios técnicos y económicos

generalmente aceptados y en uso por la industria internacional de

Hidrocarburos. =
El Contratista tiene el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato «sin costo alguno, no
siendo por lo tanto considerados para efectos de detexminar la
regalía. Dichos Hidrocarburos podrán ser procesados en plantas de

destilación primaria del Contratista para ser utilizados

exclusivamente en las Operaciones. =
En caso que la planta de destilación primaria se encuentre fuera del
Área de Contrato, las Partes medirán el volumen de Hidrocarburos a

ser procesados en la planta y el volumen de los productos obtenidos

para ser usados como combustible; la diferencia de dichos volúmenes

será considerada para efectos de la determinación de la regalía.

El Contratista tendrá el derecho de recuperar los Hidrocarburos
líquidos de cualquier Gas Natural que haya producido en el Área de

Contrato y de extraerlos en cualquier etapa de manipuleo de dicho Gas

Matural. +=
Los líquidos así separados serán considerados como Líquidos del Gas
Natural para efectos de determinar la regalía del Contratista, salvo

que por razones económicas u operativas no sea posible su recolección

y pueda mezclarse con el Petróleo y fiscalizarse juntos. =
El Gas Natural que no sea utilizado por el Contratista en las

Operaciones de acuerdo al acápite 5.6, podrá sex comercializado,

reinyectado al Reservorio o ambos por el Contratista. =
a noe

series N0 1428611
45611

En la medida en que el Gas Natural no sea utilizado, comercializado o

reinyectado, el Contratista podrá quemar el gas, previa aprobación

del Ministerio de Energía y Minas. =
Cuando un Yacimiento o Yacimientos comercialmente explotables, se
extiendan en forma continua del Área de Contrato a otra u otras
áreas, el Contratista y los contratistas que Lengan estas áreas,
deberán ponerse de acuerdo en la realización de un plan de
Explotación unitario o un plan común de Explotación. De no llegar. a
un acuerdo, el Ministerio de Energía y Minas dispondrá el
sometimiento de las diferencias al comité. técnico de conciliación

referido en el artículo 32* de la Ley N* 26221 y su resolución será

de obligatorio cumplimiento. =
Asimismo, cuando un Yacimiento Oo Yacimientos comercialmente
explotables, se extiendan en forma continua del Área de Contrato
hacia áreas adyacentes no asignadas a un contratista o que no estén
en proceso de negociación, concurso, licitación o en proceso de
selección de contratista y no exista limitación en cuanto a
protección ambiental, previa aprobación de PERUPETRO a la solicitud

el Contratista, dichas áreas adyacentes serán incorporadas .al Área

Terminada la perforación de un (1) pozo, el Contratista debe informar
a PERUPETRO la oportunidad en que el pozo será probado y el programa
de pruebas-“a seguir, de ser el caso. ¿La prueba del pozo deberá
realizarse, dentro de los tres (3) Meses siguientes al término de la

perforación, salvo que por razones técnicas, el Contratista requiera

un mayor plazo para realizar la prueba. = =
PERUPETRO podrá en todo momento inspeccionar y probar los equipos e

instrumentos de medición utilizados para medir el volumen y

determinar la calidad de los Hidrocarburos Fiscalizados. = =
Los equipos e instrumentos de medición serán periódicamente

calibrados conforme .las normas aplicables. Los representantes de

PERUPETRO podrán estar presentes en el acto. =
Antes de la Fecha de Inicio de la Extracción Comercial y para la
determinación de los volúmenes y calidad de los Hidrocarburos

Fiscalizados, las Partes acordarán los equipos, métodos y

procedimientos de medición correspondiente.

Para la producción de Petróleo Pesado en el Área de Contrato, éste se

podrá mezclar con Petróleo liviano producido fuera del Área Contrato.
Dicho Petróleo liviano será medido y fiscalizado por las Partes en un-

punto de medición al ingresar al Área de Contrato.
El volumen de dichos Hidrocarburos producidos fuera del Área de
Contrato será descontado del volumen de Hidrocarkuros Fiscalizados en

el Área de Contrato para efectos de la determinación de la regalía a

pagar por el Contratista.

El agua de formación producida conjuntamente con los hidrocarburos,

deberá ser reinyectada desde el inicio de la producción comercial.

CLÁUSULA SEXTA.- PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS =

6.1

El Contratista mantendrá a PERUPETRO oportuna y permanentemente
informado sobre las Operaciones, proporcionándole toda la información
en la forma prevista en esta cláusula, en la reglamentación que le
resulte aplicable y en los formatos que. PERUPETRO establezca.
Asimismo, proporcionará información respecto de otros Yecursos
naturales o restos arqueológicos que encuentre o descubra en la
ejecución de las Operaciones durante la Vigencia del Contrato.

La información técnica, estudios, datos procesados y no procesados,
así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que haya
obtenido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos o sistemas que son de su propiedad

exclusiva, no estará obligado a revelar dichos métodos o sistemas

cuando proporcióne la información. =
El Contratista deberá proporcionar una copia de los estudios
geológicos, geofísicos y de reservorios relacionados con el
desarrollo de los Yacimientos, que prepare con la- información técnica
obtenida del Área de Contrato. El Contratista proporcionará también

cualquier aciaración que le solicite PERUPETRO en relación con dichos

estudios. =

El Contratista presentará a PERUPETRO la información que corresponda
a las obligaciones del programa mínimo de trabajo antes de la fecha

de vencimiento de cada uno de los períodos de la fase de exploración

estipulados en el acápite 3.2.
Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento de cada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un Informe Final de Evaluación integral
que incluya, de «ser el caso, los estudios y/o interpretación
geolégica, geofísica, geoquímica, petrofísica y de Reservorios con

relación a las actividades exploratorias realizadas en el periodo
SERIEB N2 1428612
45612

vencido, incluyendo las del programa mínimo de trabajo

correspondiente.

En el caso que el programa mínimo de trabajo del primer periodo sea

la elaboración y presentación de un estudio, el Contratista debe

entregar a PERUPETRO el estudio, antes del vencimiento del referido

periodo. =
6,4 El Contratista presentará a PERUPETRO un "Informe Mensual de

Producción" y un "Informe Mensual de Ingresos y Fgresos”. Ambos
informes se presentarán en los formatos que PERUPETRO entregará al
Contratista para tal fin, a más tardar treinta (30) Días después de
cada mes. calendario. En la misma oportunidad el Contratista
presentará en formato digital la data de producción por pozo promedio
mensual, que contenga producción de petróleo, gas y agua, días de

producción durante el mes y condición operativa de cada pozo. =

E 6.5 El Contratista deberá entregar a  PERUPETRO copia “de toda la
E

información que proporcione al Banco Central de Reserva del Perú, de

acúérdo a la cláusula décimo primera, cuando PERUPETRO lo requiera.

éhtro de los treinta (30) Días siguientes al término de cada mes
ario, el Contratista deberá entregar a PERUPETRO la relación de
ohtratós suscritos con sus Subcontratistas en dicho Mes, y

i lo solicite, entregarle copia de los contratos que

cuando

"PERUPETRO, Sequiera. =
PERUPETRO "o “el Contratista puede revelar la información obtenida de

s Operaciones sin aprobación de la otra Parte, en los siguientes

a A una Afiliada;

b) En relación con financiaciones u obtención de seguros,

suscribiendo un compromiso de confidencialidad;
: Cc) En tanto así se requiera por ley, reglamento o resolución de
i autoridad competente, incluyendo sin limitación, los
i reglamentos O resoluciones de autoridades gubernamentales,
| organismos “aseguradores O bolsa de valores en la que los

valores de dicha Parte o de las Afiliadas de dicha Parte estén

: registrados; y,
dd) A consultofes, contadores, auditores, financistas,
| profesionales, posibles adquirentes o cesionarios de las Partes
o de una participación en el Contrato, conforme sea necesario

con relación a las Operaciones obteniendo un compromiso de

confidencialidad.
CLÁUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN =

7,1

En los casos en que las Partes acuerden comunicar cierta información
de carácter - confidencial oO reservada a terceros, deberán dejar

expresa constancia del carácter de tal información, a fin de que ésta

no sea divulgada por dichos Lerceros.
PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar
áa conocer los datos e informes geolégicos, científicos y técnicos
referidos a las áreas de las que el Contratista haya hecho suelta.

En el caso de las áreas en operación, el derecho a que se refiere el

párrafo anterior será ejercido al vencimiento del segundo año de

recibida la información o antes si las Partes asi lo acuerdan.

El Comité de Supervisión estará integrado de una parte, por tres (3)
miembros del Contratista o sus alternos, y de la otra parte, por tres

(3) miembros de PERÚPETRO o sus alternos.” Un representante de

PERUPETRO S.A, presidirá el Comité de Supervisión.
Dicho Comité de Supervisión se instalará y aprobará su

correspondiente reglamento de funcionamiento dentro de los sesenta

(60) Días siguientes a la Fecha de Suscripción.

El Comité de Supervisión tendrá las siguientes atribuciones:

a) El intercambio y discusión entre sus miembros de toda la

información relativa a las Operaciones; =

b) Evaluar la ejecución de los programas mínimos de trabajo de

Exploración a que se refiere el acápite 4.6;

<) Evaluar los planes y programas de trabajo a que se refieren los

acápites 4.8 y 5.3., así como la ejecución de los mismos;
a) Verificar la ejecución de las Operaciones, para lo cual los
representantes de las Partes acreditados ante el Comité de

Supervisión podrán contar con la asesoría necesaria; =

e) Verificar el cumplimiento de todas las obligaciones relativas a

las Operaciones que se establecen en el Contrato o que las

Partes acuerden por cualquier otro documento; y, = =

f) Las demás atribuciones que se establecen en el Contrato o que

las Partes acuerden. =
El Comité de Supervisión se reunirá cada vez que lo solicite
cualesquiera de las Partes y con la periodicidad que establezca su
reglamento. Se requerirá la asistencia de por lo menos un miembro
representante de cada Parte para que se considere constituido el

Comité de Supervisión.

CLÁUSULA OCTAVA.- REGALÍA Y VALORIZACIÓN =

seee NO. 1428613
45613

Cada una de las Partes se- hará cargo de los gastos que implique

mantener a sus respectivos miembros en el Comité de Supervisión,
En la eventualidad de producirse y mantenerse en el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas
podrá solicitar las opiniones técnicas 0 legales que estime
convenientes y las someterá al Comité de Supervisión en reunión
extraordinaria. De no llegarse a un acuerdo en la reunión
extraordinaria, el asunto será elevado a las gerencias generales de

las Partes para su solución. En caso de subsistir la discrepancia,

será de aplicación lo dispuesto en el acápite 21.2. =

El Contratista pagará la regalía en efectivo, sobre la base de los
Hidrocarburos Fiscalizados, valorizados en uno o más Puntos de
Fiscalización de la Producción, de conformidad con los acápites 8.3,

3.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo

estipulado en el acápite 14.2.

ara los efectos de esta cláusula, los siguientes términos tendrán

significados que se indican a continuación: =
Costo de Transporte y Almacenamiento: es el costo, expresado en

Rlares por Barril o.Dólares por MMBtu, según sea el caso,

comprende:
La tarifa pagada a terceros o la Tarifa Estimada,
expresada en Dólares por Barril o Dólares por millones de
Btu, según sea el caso, por el transporte y
almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de la

Producción hasta un punto de venta O exportación,

incluyendo el almacenamiento en ese punto; y.
b) Gastos de manipuleo y despacho, así como de embarque que
correspondan, de los Hidrocarburos Fiscalizados hasta la

brida fija de conexión al buque o hasta las instalaciones

necesarias para llevar a cabo la venta. =

8.2,2 Período de Valorización: es cada quincena de un mes calendario,
entendiéndose que la primera quincena es el período comprendido
desde el primero hasta el decimoquinto Día de dicho mes

calendario, y la segunda quincena es el período que falta para

la finalización de dicho mes calendario. +=
8.2.7

Por acuerdo de las Partes, y en tanto las normas legales
correspondientes lo permitan, el Periodo de Valorización podrá

ser extendido o acortado. = =

Precio de Canasta: es el precio expresado en Dólares por
Barril, que representa el valor FOB puerto de exportación
peruano, determinado de conformidad con el subacápite 8.4.1
para el Petróleo Fiscalizado, con el subacápite 8.4.2 para los

Condensados Fiscalizados y con el subacápite 8.4.3 para los

Líquidos del Gas Natural Fiscalizados. =
Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural .Fiscalizado y que debe incluir cualquier
otro concepto que se derive directamente de la venta de Gas

Natural Fiscalizado y del volumen efectivamente entregado de

Gas Natural Fiscalizado. ==
No se tomarán en consideración para el cálculo del Precio

Realizado:

a) Cualquier pago resultante de las conciliaciones de

volúmenes de Gas Natural contenidos en los respectivos

contratos de compraventa; Y, =
b) El Impuesto General a las Ventas, el Impuesto Selectivo

al Consumo, el Impuesto de Promoción Municipal y/o

cualquier otro impuesto al consumo.
Tarifa Estimada: es el costo expresado en Dólares por Barril o
Dólares por MMBtu, «según sea el caso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta un punto de venta o exportación o hasta otro ducto de
terceros. Ditho costo deberá tomar en cuenta los conceptos,
metodología y procedimientos referidos en el "Reglamento de

Transporte de Hidrocarburos por Ductos”, sus modificaciones o

el que lo sustituya. =
Valor del Petróleo Fiscalizado: es el resultado de multiplicar
el Petróleo Fiscalizado de un Período de Valorización por el
Precio de Canasta del Petróleo Fiscalizado para dicho período,
precio al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso. =

Valor de los Condensados Fiscalizados: es el resultado de
multiplicar los Condensados Fiscalizados de un Periodo de

Valorización por el Precio de Canasta de los Condensados
SERIEB N9 1428614
45614

Fiscalizados para dicho período, precio al cual se le habrá

restado el Costo de Transporte y Almacenamiento, de ser el

caso. =

8.2.8 Valor de los Líquidos del Gas Natural Fiscalizados: es el
resultado de multiplicar los Líquidos del Gas Natural
Fiscalizados de un Período de Valorización por el Precio de
Canasta de los Líquidos del Gas Natural Fiscalizados para dicho

período, precio al cual se le habrá restado el Costo de

Transporte y Almacenamiento, de ser el caso. ==
8.2.9 Valor del Gas Natural Fiscalizado: es el resultado de
multiplicar el Gas Natural Fiscalizado, en términos de su
contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, precio

al cual se le habrá restado el Costo de Transporte y

Almacenamiento, de ser el caso. =

Para determinar la regalía por el Petróleo Fiscalizado, por los
íquidos del Gas Natural Fiscalizados y por el Cas Natural

Fiscalizado, que el Contratista debe pagar, se procederá de la

ara determinar la regalía del. Petróleo Fiscalizado se

«NM tiplicará el Valor del Petróleo Fiscalizado por el

poréentaje de regalía obtenido de la siguiente tabla, =

Factor “R" 7 Porcentaje (%) de
Regalía
De 0,0 a menos de 1.0 15.50%
De 1.0 a menos de 1.5 20,50% a
De 1.5 a menos de 2.0 25.50%
l Para 2.0 6 mas 35.50%

8.3,2.Para determinar la regalía por los Condensados Fiscalizados se

multiplicará el Valor de los Condensados Fiscalizados por el

porcentaje de regalía obtenido de la siguiente tabla. =

Factor “R” Porcentaje (%) de
Regalía
De 0.0 a menos de 1,0 15.50%
De 1.0 a menos de 1.5 20.50%
De 1.5 a menos de 2.0 . 25.50%
Para 2.0 Ó mas a 35.50%

El porcentaje de regalía obtenido deberá ser redondeado a dos

decimales. =

8.3.3.Para determinar la regalía por los Líquidos del Gas Natural
“Fiscalizados se multiplicará el Valor de los Liquidos del Gas
Natural Fiscalizados por el porcentaje de regalía obtenido de

la siguiente tabla.

Factor "R” Porcentaje (%) de
a i Regalía
De 0.0 a menos de 1.0 ol 15.50%
De 1.0 a menos de 1.5 20.50%
De 1.5 a menos de 2.0 l 25.50%
Para 2.0 Ó mas 35.50%

El porcentaje de regalía obtenido deberá ser redondeado a dos

decimales. =
8.3.4.Para determinar la regalía por el Gas Natural Fiscalizado se

multiplicará el Valor dei Gas Natural Fiscalizado por el

porcentaje de regalía obtenido de la siguiente tabla. =

1 Factor “R” Porcentaje (%) de
Regalía
De 0.0 a menos de 1.0 . 15.50%
De 1.0 a menos de 1.5 20.50%
L_De 1.5 a menos de 2.0 25.50% :
Para 2.0 Ó mas 35.50%

El porcentaje de regalía obtenido deberá (ser redondeado a dos

decimales. = =

8.3.5.Para el caso de operaciones en reservorios de Gas Natural

Asociado, el factor R, reflejará un único valor proveniente de

factores económicos del petróleo y gas natural. = >
8,3.6.Para el caso de operaciones en reservorios de Gas Natural No
Asociado, el factor R, reflejará un único vaior proveniente de
factores económicos de líquidos del gas natural y/o gas

natural. =

8.3.7.Se calculará un solo factor "R" y éste será utilizado para la
determinación del porcentaje de la regalía para todas las

clases de Hidrocarburos producidos en el Área de Contrato, y

estará determinado por la siguiente relación: =

Xx

R=
Y

serieB N0 1428615

Donde : =

Xo Ingresos acumulados de acuerdo a lo siguiente:

Acum [PF* (PCP-CTAP)] + Acum[CF*(PCC-CTACI] + Acum [GNF* (PR=-CTAG) )

+ Acumí01] =
PF = Petróleo Fiscalizado. =
PC.p.— | = Precio de Canasta del Petróleo Fiscalizado.
CTAPR = Costos de Transporte y Almacenamiento para
Petróleo. =
cF = Condensados Fiscalizados. =
pS Precio de Canasta de los Condensados Fiscalizados,
CTAC = Costo de Transporte y Almacenamiento para
a Condensados.
E GNF- == Gas Natural Fiscalizado.
3 a PR = Precio Realizado. =
E S CTAG = Costo de Transporte y Almacenamiento para Gas
5 Vatural.
E ol = Otros ingresog.
E Egresos acumulados de acuerdo a lo siguiente:
E (Inversión + Gastos + Regalía + Otros Egresos) =

egistro de los componentes del factor "R", se especifican

en elianexo "E", Procedimiento Contable.” =

8.4 ara los efeútos del Contrato, el precio de cada una de las clases de

Dólares por millón de Btu, según sea el caso y será determinado

conforme se indica a continuación:

8.4.1 Para la determinación del Precio de Canasta del Petróleo

Fiscalizado, se procederá de la siguiente manera: =
a) Con una anticipación no menor de noventa (90) Días a la
Fecha de Inicio de la Extracción Comercial de Petróleo

las Partes determinarán la calidad de Petróleo que se va

a producir en el Área de Contrato. = =
b) Dentro de los treinta (30) "Días siguientes a la
determinación a que se refiere el literal anterior, las
Partes seleccionarán una canasta de Petróleo de hasta un

máximo de cuatro (4) componentes los que deberán cumplir

lo siguiente: =
c)

a)

Que sean de calidad similar al Petróleo que se vaya

a medir en un Punto de Fiscalización de: la

Producción; = >

Que sus cotizaciones aparezcan regularmente en la

publicación "Platt's Oilgram Price Report" u otra

fuente reconocida por la industria petrolera y

acordada por las Partes; y, =
3. Que sean competitivos en el mercado o mercados a
los cuales podría venderse el Petróleo que se vaya
a medir en un Punto de Fiscalización de la

Producción. =

Una vez determinado lo establecido en los literales
precedentes, las Partes suscribirán un "Acuerdo de
Valorización" en el que establecerán los términos y
condiciones adicionales a los que se detallan en este

subacápite y que se requieran para su correcta

aplicación. =
En el "Acuerdo de Valorización” se definirán los
procedimientos de ajuste que sea necesario establecer por
razón de calidad. Los ajustes por calidad considerarán
premios y/o castigos por mejoramiento y/o degradación de
la calidad del Petróleo Fiscalizado con relación a la
calidad de los tipos de Petróleo que integran la canasta.
Asimismo, en el "Acuerdo de Valorización" se establecerá
su vigencia y la periodicidad con que' deberá revisarse
los métodos .y procedimientos que se acuerden, de manera
que en todo momento se garantice una determinación
realista de los precios del Petróleo Fiscalizado. Si
alguna de las Partes en cualquier momento considera que
la aplicación de los métodos Y procedimientos
establecidos en el "Acuerdo de Valorización" no da como
resultado una determinación realista del valor FOB puerto
de exportación peruano del Petróleo Fiscalizado, las
Partes podrán acordar la aplicación de otros métodos y

procedimientos que efectivamente produzcan dicho

resultado.
Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes podrán revisar la canasta

establecida para la valorización del Petróleo
SERIEB

ES)

N2 1428616
45616

Fiscalizado, a fin de verificar que sigue cumpliendo con
las condiciones antes enumeradas. Si se verifica que
alguna de dichas condiciones ya no se cumple, las Partes
deberán modificar la canasta dentro de los treinta (30)
Días siguientes a la fecha en que se inició la revisión
de la canasta. Si vencido este plazo las Partes no

hubieran acordado una nueva canasta, se procederá de

]

conformidad con lo estipulado en el subacápite 8,4.5.
Si se verifica que la gravedad API (promedio ponderado),
contenido de azufre, u otro elemento que mida la calidad
del Petróleo Fiscalizado hubiera variado
significativamente con relación a la calidad de los
componentes que integran la canasta (promedio aritmético
simple), las Partes deberán modificar la composición de

la canasta con el objeto de que la misma refleje la

calidad del Petróleo Fiscalizado.
En la eventualidad que en el futuro el precio de uno o
más de lós tipos de Petróleo que integran la canasta
fuera cotizado en moneda distinta a Dólares, dichos
precios serán convertidos a Dólares a las tasas de cambio
igentes en las fechas de cada una de las referidas
cetizaciones. Los tipos de cambio a utilizarse serán el
promedio de las tasas de cambio cotizadas por el Citibank
NA, de Nueva York, Nueva York. A falta de esta

institución, las Partes acordarán otra que la sustituya

adecuadamente.
El Precio de Canasta que se utilizará para calcular la

valorización del Petróleo Fiscalizado en un Período de

valorización será determinado de la siguiente manera: +
1. Se determína el precio promedio de cada uno de los
tipos de Petróleo que integran la Canasta,
calculando la medía aritmética de sus cotizaciones
publicadas en el Período de Valorización. Sólo se
considerarán los Días en los que todos los
componentes que integran la canasta, hayan sido
cotizados. Queda entendido que si en una edición
regular del  "Platt's  Oilgram Price Report"
aparecieran dos o más cotizaciones para el mismo

componente de la canasta, se utilizará la
i cotización de fecha más cercana a la fecha de” la

publicación ("Prompt Market"); y,
2. Los precios promedio resultantes de acuerdo a lo
antes indicado, para cada uno de los componentes de
la canasta, serán a su vez promediados, para así

obtener el Precio de Canasta correspondiente al

valor del Petróleo Fiscalizado.

8.4.2 Para la determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo estabiecido en el
subacápite 8.4.1, en lo que resulte aplicable. Las Partes
podrán acordar los ajustes necesarios para que el Precio de

Canasta refleje en la mejor forma el valor de los Condensados

Fiscalizados.
8,4.3 Para la determinación del Precio de Canasta de los Líquidos del
Gas Watural  Fiscalizados se procederá de acuerdo a lo
establecido en el  subacápite 8.4.1, en lo que resulte
aplicable. Las Partes podrán acordar los ajustes necesarios

para que el Precio de Canasta refleje en la mejor forma el

valor de los Líquidos del Gas Natural Físcalizados.
8.4.4 El precio del Gas Natural Fiscalizado estará representado por
el Precio Realizado, el mismo que deberá reflejar el precio de
venta en el mercado nacional o en un punto de exportación
dentro del territorio nacional, según fuera el caso. El valor

mínimo a aplicar como Precio Realizado, será de 0.60 US$ /

8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los
acuerdos contemplados en este acápite, será de aplicación lo
dispuesto en el acápite 21,2. =oe=c========================

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del

Anexo "E", Procedimiento Contable; sí en cualquier momento las Partes

establecieran que ha habido un error en el cáiculo del factor R y que

de dicho erzor resultara que debe aplicarse un factor R distinto al
aplicado o que debió aplicarse en un momento distinto a aquel en que
se aplicó, se procederá a realizar la correspondiente corrección con

efecto al período en que se incurrió en el error, reajustándose a

partir de ese periodo el porcentaje de regalía. Todo ajuste producto

de un menor pago de la regalía, devengará intereses a favor de la

Parte afectada desde el momento en que se cometió el error. Las

devoluciones que se haga al Contratista por un mayor pago de la
series N0 1428617

43617

que transferir al Tesoro.

El monto de la regalía se calculará para cada Período de

Valorización. El pago respectivo se hará en Dólares a más tardar el
segundo Día Útil después de finalizada la quincena correspondiente,
debiendo PERUPETRO extender el certificado respectivo a nombre del

Contratista conforme a ley. El volumen de los Hidrocarburos

Fiscalizados de cada quincena estará sustentado por las boletas de

fiscalización que PERUPETRO cumplirá con entregar al Contratista

debidamente firmadas en señal de conformidad.
8.7 Por el Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite 8.6, el Contratista pondrá a disposición de

PERUPETRO en el lugar forma y condiciones que éste señale, los

Hidrocarburos de su propiedad extraídos del Área de Contrato, en la

cantidad necesaria que cubra el monto adeudado, los gastos incurridos

y los intereses correspondientes según el acápite 19.6.
8.8 Cuando el destino final del Gas Natural sea la exportación, el valor
de la yegalía, expresada en dólares por millón de BTU, no podrá en

z A 3 3 A 5
ningún Gaso ser inferior al valor promedio de la regalía del gas

natural destinado al mercado interno.

CLÁUGULA NOVENA. - TRIBUTOS ==
9.1 1 Contratista está sujeto al régimen tributario común de la

pública del Perú, que incluye al régimen tributario común del

Impuesto a la Renta, así como a las normas específicas que al

respecto se establece en la Ley No. 26221, vigentes en la Fecha de

Suscripción.==

El Estado, a través del Ministerio de Economía y Finanzas, garantiza
al Contratista, el beneficio de estabilidad tributaria durante la
Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a lo
establecido en eb "Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley No. 26221, Ley
Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-
EF, en la "Ley que regula los Contratos de Estabilidad con el Estado
al amparo de las Leyes Sectoriales - Ley No. 27343" en lo que

corresponda y en la "Ley de Actualización-en Hidrocarburos - Ley No.

27377" .== ==
10.1

10,2

CLÁUSULA DÉCIMA.- DERECHOS ADUANEROS

La exportación de Hidrocarburos provenientes del Área de Contrato que

realice el Contratista está exenta de todo Tributo, incluyendo

aquellos que requieren mención expresa.

El pago por concepto de canon, sobrecanon y participación en la renta

será de cargo de PERUPETRO.
El Contratista de conformidad con los dispositivos legales vigentes,
pagará los Tributos aplicables a las importaciones de bienes €

insumos requeridos por el Contratista para llevar a cabo las

Operaciones, de acuerdo a ley.
De conformidad con lo dispuesto por el artículo 87* del Código
Tributario, el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los Tributos

que sean de cargo suyo, así como el monto de dichos Tributos y el

pago de los mismos, se efectuará de acuerdo a ley. =
Se precisa que el Contratista utilizará el método de amortización
lineal en un periodo de cinco (5) ejercicios anuales, contados a

partir del ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial.
La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a todas las inversiones que realice el

Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha

de Inicio de la Extracción Comercial. =
Queda estipulado que el plazo de amortización antes referido será
extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro factor acordado por las
Partes y luego de aplicar la amortización lineal a que se refiere el
párrafo anterior, los estados financieros del Contratista arrojase un
resultado negativo o una pérdida fiscal, que a criterio del
Contratista se proyecte que no va a poder ser compensada para efectos
fiscales de acuerdo a las normas tributarias vigentes. La extensión

del plazo de amortización será puesta en conocimiento previo "de la

Superintendencia Nacional de Administración Tributaria.

El Contratista está autorizado a importar en forma definitiva o
temporal, de conformidad con los dispositivos legales vigentes,

cualquier bien necesario para la económica y eficiente ejecución de

las Operaciones. =
El Contratista podrá importar temporalmente, por el período de dos

(2) Años, bienes destinados a sus actividades con suspensión de los
10.5

10,6

CLÁUSULA DÉCIMA PRIMERA.- DERECHOS FINANCIEROS

11,1

SERIEB  N0 1428618 45615

Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso de requerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con la documentación señalada, la Superintendencia

Nacional de Administración Tributaria autorizará la prórroga del

régimen de importación temporal
El procedimiento, los requisitos y garantías necesarias para la
aplicación del régimen de importación temporal, se sujetarán a las

>
normas contenidas en la Ley General de Aduanas y Sus normas

modificatorias y reglamentarias.
La. importación de bienes e insumos requeridos por el Contratista en
la fase de exploración, para las actividades de Exploración, se
encuentra exonerada de todo Tributo, incluyendo aquellos que
requieren mención expresa, siempre y cuando se encuentren contenidos
en la lista de bienes sujetos al beneficio, de acuerdo a lo

stablecido en el artículo 56” de la Ley No. 26221. El beneficio se

icará por el plazo que dure dicha fase.====

y costo del importador.=
RERUPETRO “podrá inspeccionar los bienes importados en forma
definitiva” o temporal bajo esta cláusula, para las actividades de

Exploración de la fase de exploración, para verificar si dichos

bienes han sido importados exclusivamente para las Operaciones
El Contratista deberá informar periódicamente a PERUPETRO sobre los

bienes e insumos que hayan sido exonerados de Tributos, de acuerdo a

lo dispuesto en el artículo 56” de la Ley No. 26221,===
El Contratista no podrá reexportar ni disponer para otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización
de PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar
los Tributos que correspondan, conforme a lo dispuesto en el artículo

57% de la Ley No.

Garantía del Estado: =
Interviene en el Contrato el Banco Central de Reserva del Perú, de
conformidad con lo dispuesto en la Ley N* 26221 y por el Decreto

Legislatávo N” 668, para otorgar por el Estado al Contratista las
11,2

11.3

garantías que se indica en la presente cláusula, de acuerdo al

régimen legal vigente en la Fecha de Suscripción.
Las garantías que se otorga en la presente cláusula son de alcance

también para el caso de una eventual cesión, con sujeción a la Ley de

Hidrocarburos y al presente Contrato.

Régimen Cambiari.
El Banco Central de Reserva del Perú, en representación del Estado y
en cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que el Contratista gozará del régimen
cambiario en vigor en la Fecha de Suscripción y, en consecuencia, que
el Contratista tendrá el derecho a la disponibilidad, libre
tenencia, uso y disposición interna y externa de moneda extranjera,
así como la libre convertibilidad de moneda nacional a moneda

extranjera :én el mercado cambiario de oferta y demanda, en los

términos y condiciones que se indica en la presente cláusula.
En ese sentido, el Banco Central de Reserva del Perú, en

representación del Estado, garantiza al Contratista de acuerdo al

régimen legal vigente en la Fecha de Suscripción:
a) Libre disposición por el Contratista de hasta el ciento por
ciento (100%) de las divisas generadas por sus exportaciones de

los Hidrocarburos Fiscaiizados, las que podrá disponer

directamente en sus cuentas bancarias, en el país o en el

exterior
b) Libre disposición y derecho a convertir libremente a divisas
hasta el ciento por ciento (100%) de la moneda nacional
resultante de sus ventas de Hidrocarburos Fiscalizados al
mercado nacional y derecho a depositar directamente en sus

cuentas bancarias, en el país o en el exterior, tanto las

divisas como la moneda nacional.
Cc) Derecho a mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en el país como en el exterior, Lener
el control y libre uso de tales cuentas y a mantener y disponer

libremente en el exterior de tales fondos de dichas cuentas sin

restricción alguna.=
d) Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar o retener en el

exterior, sin restricción alguna, sus utilidades netas anuales,

determinadas con arreglo a ley.

Disponibilidad y Conversión a Divisas=

SeRIEB N0 1428619
45619

Queda convenido que el Contratista acudirá a las entidades del
sistema financiero establecidas en el país para acceder a la

conversión a divisas, a que se refiere el literal b) del acápite

11.2.=
l En caso de que la disponibilidad de divisas a que se refiere el
párrafo anterior no pueda ser atendida total o parcialmente por las

entidades antes mencionadas, el Banco Central de Reserva del Perú

garantiza que proporcionará las divisas necesarias.

Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de comunicaciones recíbidas de
no menos de tres (3) entidades del sistema financiero, en las que se

le informe la imposibilidad de atender, en todo o en parte, sus

requerimientos de divisas.
Las comunicaciones de las entidades del sistema financiero serán

válidas por los dos Días Útiles ulteriores a la fecha de su emisión.

ntes de las lla.m. del Día Útil siguiente al de la presentación de
documentos precedentemente indicados, el Banco Central comunicará
tratista el tipo de cambio que utilizará para la conversión

demandada, el que regirá siempre que el Contratista haga entrega el

mismo día del contravalor en moneda nacional.=
Si, por cualquier circunstancia, la entrega del contravalor no fuese
Hgcha por gl Contratista en la oportunidad indicada, el Banco

Cerkral de Reserva del Perú, le comunicará al Día Útil“ siguiente, con

la misma limitación horaria, el tipo de cambio que regirá para. la

“conversión, de efectuársela ese mismo día
Sin perjuicio. de lo anterior, en caso de que el Banco Central de
Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco

Central de Reserva del Perú con la moneda nacional correspondiente

para dar cumplimiento a la conversión a divisas.

11.4 Modificaciones al Régimen Cambiario
EL Banco Centíal de Reserva del Perú, en representación del Estado,
garantiza que el régimen contenido en esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.=
En caso de que por cualquier circunstancia el tipo de cambio no fuera

determinado por la oferta y demanda, el tipo de cambio aplicable al

11.5

11.6

a) Si se estableciera un tipo de cambio oficial. único, de igual
valor para todas las operaciones en moneda extranjera O

vinculadas a ésta, a partir de su fecha de vigencia éste será

el utilizado bajo ei Contrato.=
b) De establecerse un régimen de tipos de cambio diferenciados,
múltiples o si se diera diferentes valores a un tipo de cambio
único, el tipo de cambio a ser utilizado para todas las

operaciones del Contratista será el más alto respecto de la

moneda extranjera.

Aplicación de Otras Normas Legales=

Las garantías que otorga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato.
El Contratista tendrá derecho a acogerse total o parcialmente, cuando
resulte pertinente, a nuevos dispositivos legales de cambio o normas
cambiarias que se emitan durante la Vigencia del Contrato, incluyendo
aquéllos que traten (aspectos cambiarios no contemplados en la
presente cláusula, siempre que tengan un carácter general o sean de
aplicación a la actividad de Hidrocarburos. El acogimiento a los
nuevos dispositivos o formas antes indicados no afectará la vigencia
de las garantías a que se refiere la presente cláusula, ni el
ejercicio de aquellas garantías que se refieran a aspectos distintos

a los contemplados en los nuevos dispositivos o normas a los que se

hubiere acogido el Contratista. mama
Queda expresamente convenido que el Contratista podrá, en cualquier
momento, retomar las garantías que escogió no utilizar
transitoriamente y que retomar tales garantías no crea derechos ni

obligaciones para el Contratista respecto del período en que se

acogió a los nuevos dispositivos o normas antes señalados.
Asimismo, se precisa que retomar tales garantías, en nada afecta a

éstas o a las demás garantías, ni crea derechos u obligaciones

adicionales para el Contratista.==
El acogimiento por el Contratista a los nuevos dispositivos legales
de cambio o normas cambiarias, así como su decisión de retomar las
garantías que escogió no utilizar transitoriamente, deberán ser

comunicadas por escrito al Banco Central de Reserva del Perú y a

PERUPETRO.

Lo establecido en este acápite es sin perjuicio de lo dispuesto en el

primer párrafo del acápite 11.4,==

Información Económica=
SERIEB”— N% 1428620
43620

El Contratista remitirá información mensual al Banco Central de
Reserva del Perú relativa a su actividad económica, de conformidad

con el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto

Ley No. 26123. =

CLÁUSULA DÉCIMA SEGUNDA.- TRABAJADORES
12.1 Las Partes convienen que al término del quinto Año contado a partir
de la Fecha de Inicio de la Extracción Comercial, el Contratista

habrá sustituido a todo su personal extranjero por personal peruano

de equivalentes calificaciones profesionales. Se exceptúa de lo
anterior a personal extranjero para cargos gerenciales y al que sea
necesario para la realización de trabajos técnicamente
especializados, en relación con las Operaciones. El Contratista
conviéne en capacitar y entrenar al personal peruano en la

realización de trabajos técnicamente especializados a fin que

da

personal peruano pueda sustituir progresivamente al personal

extranjero en la realización de dichos trabajos.
Al inicio de las Operaciones y al vencimiento de cada.año calendario,
Contratista entregará a PERUPETRO un cuadro estadístico del

personal a su: servicio para las Operaciones, de acuerdo al formato

que PRRUPETRO entregue al Contratista.=

ÁUSULA DÉCIMA TERCERA.- PROTECCIÓN AMBIENTAL Y RELACIONES COMUNITARIAS=
El Contratista se obliga a cumplir las disposiciones del "Reglamento

para la Protección Ambiental en las Actividades de Hidrocarburos"

aprobado por Decreto Supremo N% 015-2006-EM y modificatorias, la Ley

i No 28611, Ley General del Ambiente y modificatorias, así como las

demás disposiciones ambientales vigentes en lo que sea aplicable.
13.2 El Contratista conducirá las Operaciones ceñido a los lineamientos
del desarrollo sostenible, de la conservación y protección del

ambiente de acuerdo a las leyes y reglamentos de protección

ambiental, sobre comunidades nativas y campesinas, y a los convenios
internacionales ratificados por el Estado Peruano. Asimismo, deberá

respetar la cultura, usos, costumbres, principios y valores de las

comunidades, manteniendo una adecuada armonía con el Estado Peruano y

la sociedad civil. =
13.3 El Contratista utilizará las mejores técnicas disponibles en las

prácticas de la industria internacional, con Observancia de las Leyes

y regulaciones ambientales, sobre la prevención y control de la
contaminación ambiental aplicables a las Operaciones;  asimísmo

conducirá las Operaciones conforme a las regulaciones vigentes sobre

preservación de la diversidad biológica, de los recursos naturales y

la preservación de la seguridad y salud de la población y de su

personal.= sm=
CLÁUSULA DÉCIMA CUARTA.- CONSERVACIÓN DE LOS HIDROCARBUROS Y PREVENCIÓN

CONTRA PÉRDIDAS=

14,1 El Contratista debe adoptar toda medida razonable para prevenir la

]
;

pérdida o desperdicio de los Hidrocarburos en la superficie o en el

subsuelo de cualquier forma, durante las actividades de Exploración y

14.2 En caso de derrames de Hidrocarburos en la superficie, en el Área de
Contrato o fuera de ella, que deban ser informados de acuerdo a las
“normas legales vigentes, el Contratista deberá comunicar
inmediatamente este hecho a PERUPETRO, indicándole el volumen
estimado del derrame y las acciones tomadas para subsanar las causas

del mismo. PERUPETRO tiene el derecho de verificar el volumen del

derrame y analizar sus causas.
En caso de pérdidas en la superficie, en el Área de Contrato o fuera
de ella, antes del Punto de Fiscalización de la Producción, debido a

negligencia grave O conducta dolosa del Contratista, «el volumen

perdido será valorizado de acuerdo con la cláusula octava e incluido

en el cálculo de la regalía, sin perjuicio de lo estipulado en el

acápite 13.1.

1
ñ|
|

En caso de pérdidas antes del Punto de Fiscalización de la Producción

en situaciones distintas a las descritas en_.el párrafo anterior y que

den origen a una compensación al Contratista por parte de Lerceros,

el monto de la compensación recibida por los Hidrocarburos perdidos,
multiplicado por el factor que resulte de dividir el monto de la

regalía pagada por los Hidrocarburos Fiscalizados en el Punto de

Fiscalización de la Producción al que correspondan los Hidrocarburos

perdidos en la “quincena” en que ocurrió la pérdida, entre el valor

de tales Hidrocarburos Fiscalizados, determinado de acuerdo al
acápite 8.2 en la misma quincena, será el monto que el Contratista
deberá pagar por concepto de regalía por los Hidrocarburos perdidos,

a más tardar al segundo Día útil de recibida dicha compensación, sin

¡

perjuicio de lo estipulado en el acápite 13.1.=
CLÁUSULA DÉCIMA QUINTA. - CAPACITACIÓN Y TRANSFERENCIA DE TECNOLOGÍA:

15.1 En cumplimiento de lo establecido por el artículo 29” de la Ley N*

26221, el Contratista se obliga a poner a disposición de PERUPETRO,

15.

serie N0 1428621
43621

en cada año calendario durante la Vigencia del Contrato, la siguiente

suma ¡==
Literal Aporte
Anual
(en US$)

a) Hasta el año calendario en que tenga lugar la 50,000.00

Fecha de Inicio de la Extracción Comercial.

b) A partir del año calendario siguiente al de la

Fecha de Inicio de la Extracción Comercial.

Barriles por Día

De 0 a 30,000 100,000.00

De 30,001 a 50,000 120,000.00
De 50,001 a más 180,000,00

El primer pago se efectuará en la Fecha de Suscripción en un monto
que se determinará multiplicando el aporte anual correspondiente al.
literal a), por la fracción que resulte de dividir el número de Días

e falten para completar el año calendario en curso entre

trexcientos sesenta y cinco (365). ===
El apyrte anual de capacitación en caso del literal b), será el que
correspynda al tramo en que se encuentre la producción diaria
promedio de los Hidrocarburos Fiscalizados en' el año calendario
anterior, Ma cual “se obtendrá dividiendo el volumen total de los

Bidrocarburós Fiscalizados en dicho Año entre el “correspondiente

húmero de Días.==
Para determinar los Barriles / Día en caso de producción de Cas
Natural Fiscalizado, se utilizará la siguiente equivalencia: Barriles
serán equivalentes al volumen de Gas Natural expresado en pies

cúbicos estándar divididos entre el factor cinco mil seiscientos

veintiséis (5,626).
Los pagos podrán hacerse mediante transferencia bancaria siguiendo
las instrucciones que PERUPETRO proporcionará para estos efectos.===
El Contratista cumplirá con las obligaciones establecidas en el

acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le

señale. =

PERUPETRO entregará al Contratista una comunicación manifestando la

conformidad del pago, dentro de los cinco (5) Días Útiles de haber

recibido el aporte.===

15.3 Los programas de capacitación que el Contratista establezca para su

personal, tanto en el país como en el extranjero, serán puestos en

conocimiento de PERUPETRO. =
15,4 El Contratista se compromete, durante la fase de explotación y de ser
posible, durante la fase de exploración, a tener un programa para
estudiantes universitarios a fin que realicen prácticas con el objeto
que éstos puedan complementar su formación académica. Asimismo, el

Contratista pondrá dicho programa en conocimiento de PERUPETRO en el

mes de enero de cada año.

CLÁUSULA DÉCIMA SEXTA.- CESIÓN Y ASOCIACIÓN=
16.1 En caso que el Contratista llegue a un acuerdo para ceder su
posición contractual o asociarse con un tercero en el Contrato,
procederá a notificar a PERUPETRO respecto de dicho acuerdo. A la
notificación deberá acompañarse la solicitud de calificación del
cesionario o del tercero, correspondiéndole a estos últimos cumplir

con adjuntar la información complementaria que resulte necesaria para

su calificación como empresa petrolera, conforme a ley.= =
Si  PERUPETRO otorga la calificación solicitada, la cesión O

asociación se llevará a cabo mediante la modificación del Contrato,

conforme a ley.

16.2 El Contratista, previa notificación a PERUPETRO, podrá ceder su
posición contractual o asociarse a una Afiliada, conforme a ley.====
16.3 El cesionario o el tercero otorgará todas las garantías y asumirá

todos los derechos, responsabilidades y obligaciones derivadas del

Contrato. =

CLÁUSULA DÉCIMA SÉTIMA.- CASO FORTUITO O FUERZA MAYOR =
17.1 Ninguna de las Partes es imputable por la inejecución de una
obligación o su cumplimiento parcial, tardío o defectuoso, durante el
término en que dicha Parte obligada se vea afectada por causa de Caso

Fortuito o Fuerza Mayor y siempre que acredite que tal causa impide

su debido cumplimiento.
17.2 La Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días siguientes de producida la
causal a la otra Parte respecto de tal evento y acreditará la forma
en que afecta la ejecución de la correspondiente obligación. La otra
Parte responderá por escrito aceptando o no la causal dentro de los
quince (15) Días siguientes de recibida la notificación antes

mencionada. La no respuesta de la Parte notificada en el plazo

señalado se entenderá como aceptación de la causal invocada.
SERIES. N0 1428622 45622

En el caso de ejecución parcial, tardía o defectuosa de la obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla con arreglo a
la común intención de las Partes expresada en el Contrato, debiendo

las Partes continuar con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha causa.
La Parte afectada por la causa de Caso Fortuito O Fuerza Mayor
deberá reiniciar el cumplimiento de las obligaciones y condiciones

contractuales dentro de un período de tiempo razonable, luego que

dicha causa o causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de

desaparecida la causa. La Parte no afectada colaborará. con la Parte

afectada en este esfuerzo

En los casos de huelga, paro u otros similares, una de las Partes no

a
pe
5
E

podrá imponer a la otra una solución contraria a su voluntad

El lapso durante el cual los efectos de la causa de; Caso Fortuito o

uerza Mayor afecten el cumplimiento de las obligaciones
cohtractuales, será agregado al plazo previsto para el cumplimiento
ichas obligaciones, y si fuera el caso, al de la fase

correspendiente del; Contrato y al  piazo de Vigencia del

si la causa de Caso Fortuito o Fuerza Mayor afectara la ejecución de
1guno de “los programas minimos de trabajo a que sé refiere el
atápite 4.6, la fianza que garantice dicho programa se mantendrá
vigente y sin ser ejecutada” durante el lapso en que tal causa afecte
la indicada ejecución o durante. el lapso en que PERUPETRO no se
pronuncie sobre la causal invocada por el Contratista y, si se
hubiera producido alguna discrepancia respecto a la existencia de tal
causal, mientras no se resuelva la discrepancia. Con tal fin el

Contratista deberá prorrogar o sustítuir dicha fianza, según sea

necesario.=
i Asimismo, en tanto PERUPETRO no se pronuncie sobre la causal invocada

por el Contratista o mientras no se resuelva la discrepancia que

pudiere haberse producido sobre su existencia, quedará en suspenso el
cómputo del plazo para la ejecución del programa mínimo de trabajo
respectivo. En caso que PERUPETRO acepte la existencia de la causal

de Caso Fortuito o Fuerza Mayor invocada por el Contratista, éste

reanudará la ejecución del programa mínimo de trabajo tan pronto

cesen los efectos de la indicada causal ======o=es=======*======

17.4

17,5

17.6

CLÁUSULA DÉCIMA OCTAVA.- CONTABILIDAD:

18.1

PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y
cooperación de las autoridades correspondientes del Gobierno a fin
que se tomen las medidas necesarias para asegurar una implementación

y operación continuada y segura de las actividades previstas bajo el

Contrato.
Se conviene que cuando cualquiera de las Partes, a su solo
criterio, considere que su personal o el de sus subcontratistas no
puedan actuar dentro del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta situación

como causa de Caso Fortuito o Fuerza Mayor no será discutida por la

otra Parte,=
En caso que el Contratista se vea afectado por causa de Caso Fortuito
o Fuerza Mayor que le impida completar la ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
se produjo, el Contratista podrá resolver ei Contrato, para lo cual

n a PERUPETRO con una anticipación no

deberá comunicar su decis

menor de treinta (30) Días a la fecha en la cual hará suelta del Área

de Contrato.
Las disposiciones de esta cláusula décimo sétima no son aplicables a

obligaciones de pago de sumas de dinero.

El Contratista deberá llevar su contabilidad, de acuerdo con los
principios y las prácticas contables establecidas y aceptadas en el
Perú. Asimismo, deberá llevar y mantener todos los libros, registros
detallados y documentación que sean necesarios para contabilizar y
controlar las actividades que realiza en el país y en el extranjero
con relación al objeto dei Contrato, así como para la adecuada
sustentación de sus ingresos, inversiones, costos, gastos y Tributos
incurridos en cada ejercicio. Por otro lado, dentro de los ciento
veinte (120) Días contados a partir de la Fecha de Suscripción, el
Contratista proporcionará a PERUPETRO una copia en idioma castellano

del "Manual de Procedimientos Contables” que haya decidido proponer

para registrar sus operaciones.

El “Manual de Procedimientos Contables" deberá contener entre otros,

lo siguiente

a) Idioma y moneda en que se llevarán los registros contables;

b) Principios y prácticas contables aplicables;
E
$
E
E

18,2

18.3

18.4

serieg N0 1428623
435823

c) Estructura y Plan de Cuentas, de conformidad con los

requerimientos de la Comisión Nacional Supervisora de Empresas

y Valores (CONASEV)

4) Mecanismos de identificación de las cuentas correspondientes al

Contrato y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades; = ==
e) Mecanismos de imputación de los ingresos, inversiones, costos y
gastos comunes, al Contrato, a otros contratos por

Hidrocarburos, a las actividades relacionadas y a las otras

actividades; y

E) Determinación de las cuentas de ingresos y egresos y de los
registros detallados para efectos del cálculo del factor R, así

como el detalle de los procedimientos descritos en el Anexo "E"

del Contrato, de ser el caso.

De haberse incluido en el "Manual de Procedimientos Contables” lo
descrito en el literal £) precedente, PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
probación respecto del procedimiento contable del factor R a que se |
cóntrae dicho literal o, en su defecto, las sugerencias que considere
mejorar y/o ampliar dicho procedimiento. De no haber un
pronungiamiento por parte de PERUPETRO dentro del plazo mencionado,

el procedimiento a que se refiere el literai 1) del acápite 18.1 será

Xi
considerado como aprobado para todos sus efectos.=
Dentro del mismo término de treinta (30) Días de recibido el "Manual
Procedimientos Contables", -PERUPETRO podrá formular sugerencias

y/u observaciones para mejorar, ampliar o eliminar alguno o algunos

de los otros procedimientos contables propuestos en dicho manual, =
Todo cambio en lo que respecta al procedimiento contable del factor R
aprobado, será previamente propuesto a PERUPETRO para su aprobación,

siguiéndose para tal fin el procedimiento contenido en el primer

párrafo del presente acápite.
Los libros de contabilidad del Contratista, los estados financieros y
la documentación de sustento de los mismos, serán puestos a
disposición de los representantes autorizados de PERUPETRO para su

verificación, en las oficinas del domicilio fiscal del Contratista,

previa notificación.
El Contratista mantendrá los registros de las propiedades muebles e
inmuebles, utilizadas en las Operaciones del Contrato, de conformidad

con las normas de contabilidad vigentes en el Perú y de acuerdo a las
prácticas contables generalmente aceptadas en la industria petrolera

internacional.

PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada vez que lo considere pertinente. Asimismo, PERUPETRO
podrá solicitar al Contratista su cronograma de inventarios físicos
de los bienes inherentes a las Operaciones, clasificándolos según

sean de propiedad del Contratista o de terceros, y participar en

éstos si lo considera conveniente.

l 18.5 El Contratista deberá remitir, dentro de los treinta (30) Días de
: haber sido emitidos, copia del' informe de sus auditores externos

sobre sus estados financieros correspondientes al ejercicio económico

anterior. En el caso que el Contratista tuviese suscrito con
PERUPETRO más de un contrato, o realizara actividades distintas a las
del Contrato, se obliga a llevar cuentas separadas con el objeto de
formular estados financieros para cada contrato y/o actividad, y por
lo tanto, el informe elaborado por sus auditores externos deberá
incluir también estados financieros por cada contrato y/o actividad.
18.6 El Contratista deberá remitir a PERUPETRO copia de la declaración

Jurada anual del Impuesto a la Renta presentada a la Superintendencia

Nacional de Administración Tributaria o la entidad que la sustituya,

dentro de los 15 Días posteriores a la presentación de la misma.

CLÁUSULA DÉCIMA NOVENA.- VARIOS=

19.1 Si en uno o más casos, cualesquiera de las Partes omitiera invocar o

insistir en el cumplimiento de alguna de las estipulaciones del
Contrato o en el ejercicio de cualquiera de los derechos otorgados

bajo el Contrato, ello no será interpretado como una renuncia a dicha

disposición o derecho.

19.2 En la ejecución de las Operaciones el Contratista cumplirá con todas

las resoluciones que las autoridades competentes dicten en uso de sus

atribuciones legales.
Asimismo, el Contratista se obliga a cumplir.todas las disposiciones
: de las autoridades competentes en relación con los aspectos de

defensa y seguridad nacional.

19.3 El Contratista tiene el derecho al libre ingteso y salida del Área de

Contrato.

19.4 En concordancia con la legislación vigente, el Contratista tendrá el

derecho de utilizar, con el propósito de llevar a cabo las

¡

Operaciones, el agua, madera, grava y otros materiales de

SERIEB N2 1428624
45624

construcción ubicados dentro del Área de Contrato, respetando el

derecho de terceros, de ser el caso. ==
ba licencia de uso de información técnica del Área de Contrato u
otras áreas, que el Contratista desee adquirir de PERUPETRO, se
suministrará de acuerdo a la Política Para Manejo de Información

Técnica de Exploración Producción de PERUPETRO, para cuyo efecto las

Partes suscribirán una "Carta-Convenio".
19.6 En el caso que alguna de las Partes no cumpla con pagar en el plazo
acordado, el monto materia del pago estará afecto a partir del Día

siguiente de la fecha en que debió pagarse, a las tasas de interés

siguientes:
a) Para cuentas que sean expresadas y pagaderas en moneda

nacional, la tasa aplicable será la tasa activa en moneda

2 nacional  (TAMN) para créditos de hasta trescientos sesenta

la o . -

E (360) Días de plazo, publicada por la Superintendencia de

Ly Banca y Seguros, co la que la sustituya, aplicable al período
E q

transcurrido entre la fecha de vencimiento y la fecha efectiva

de pago; Y. =
ra cuentas que sean expresadás en Dólares, y pagaderas en
da nacional o en Dólares, la tasa aplicable será la tasa de
intekés preferencial (U.S. Prime Rate) más tres (3) puntos

porcentuales, publicada por la Reserva Federal de los Estados

Unidos Qe Norteamérica, aplicada al período transcurrido entre
la fecha “de vencimiento y la fecha efectiva de pago, a falta de
e ésta, las Partes acordarán otra que la sustituya adecuadamente
19.7 Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o de cualquier
otro acuerdo o transacción entre las Partes. Por acuerdo escrito
entre las Partes se podrá establecer una estipulación diferente para
el pago de intereses. Las disposiciones aquí contenidas para la
aplicación de intereses no modificarán de ningún modo los derechos y

recursos legales de las Partes para hacer cumplir el pago de los

montos adeudados =
19.8 En caso de emergencia nacional declarada por ley, en virtud de la
cual el Estado deba adquírir Hidrocarburos de productores locales,
ésta se efectuará a los precios que resulten de aplicar los
mecanismos de valorización establecidos en la cláusula octava y serán

pagados en Dólares a los treinta (30) Días siguientes de efectuada la

entrega
19.9

19.10

19.11

CLÁUSULA VIGÉSIMA.- NOTIFICACIONES Y COMUNICACIONES

20.1

El Estado, a través del Ministerio de Defensa y del Ministerio del

Interior, brindará al Contratista en las Operaciones y en cuanto le

sea posible, las medidas de seguridad necesarias.=
El Contratista liberará y en su caso indemmizará a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras
cargas O gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones y relaciones llevadas a cabo al
amparo del Contrato, provenientes de cualquier relación contractual o

extra contractual, salvo aquellas que se originen por acciones del

propio PERUPETRO o del Estado. =

El Contratista tendrá la libre disponibilidad de los Hidrocarburos

que le corresponda conforme al Contrato

Toda notificación o comunicación, relativa al Contrato, será
considerada como válidamente cursada si es por escrito y entregada
con cargo o recibida por intermedio de correo certificado o facsímil
o por otros medios que las Partes acuerden, suscrita por el
representante legal, o por aquel a quíen éste haya delegado sus

facultades, lo cual deberá ser comunicado previamente, y dirigida al

destinatario en un Día Útil a las siguientes direcciones:

PERUPETRO:

Destinatario

PERUPETRO S.A

Gerencia General  ====55=R5=535555320RARNRS=Su= ==

Direcció:

Ay. Luis Aldana N” 320 =

Lima 41 - Per

Fax: 6171801==

ECOPETROL DEL PERÚ S.A.=

Gerencia General =

Av. República de Panamá N* 3535,

San Isidro

Lima 27 - Perú

Fax: 651-4494

Garante Corporativo:

ECOPETROL S.A. =

Vicepresidente de Exploración

Calle 37 N* 8 - 43 Piso 8 =

»
serteB N9% 1428625

Edificio Colgas =
Bogotá D.C. Colombia =

Fax (571) 2345457 =
Cualquiera de las Partes tendrá el derecho de cambiar su dirección o
el número de facsímil a los efectos de las notificaciones y
comunicaciones, mediante comunicación a la otra Parte, con por lo

menos cinco (5) Días Útiles de anticipación a la fecha efectiva de

dicho cambio. =

Lo.establecido en el primer párrafo de este acápite es de aplicación

al Garante Corporativo. ==

CLÁUSULA VIGÉSIMA PRIMERA.- SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN DE

CONTROVERSIAS

21.1

Sometimiento a la Ley Peruana =
El Contrato se ha negociado, redactado. y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás

consecuencias que de él se originen se regirán por las normas legales

de derecho interno de la República del Perú. =

ité Técnico de Conciliación

mité Técnico de Conciliación «será formado dentro de los quince

(15) as Útiles siguientes a su convocatoria por cualquiera de las

partes Y estará compuesto por tres (3) miembros calificados en la
materia de que se trate. Cada una de las Partes seleccionará a un (1)
miembro y el tercero será determinado por los miembros designados por
Jas Partes, Si cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros
designados por ellas no pudieran ponerse de acuerdo para determinar
al tercer miembro dentro del plazo estipulado, o si el Comité Técnico
de Conciliación no emitiera opinión dentro del plazo estipulado,

cualquiera de las Partes podrá someter la discrepancia para que sea

resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato,
Las Partes, dentro de los sesenta (60) Días contados a partir de la

Fecha de Suscripción, acordarán el procedimiento que regirá a este

comité. ==
Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por..el Comité Técnico de

Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
21.3

conforme al acápite 21.3, dentro de los sesenta (60) Días siguientes

a la fecha de recepción de la notificación de la resolución referida.

Convenio Arbitral =
Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato O relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
entre el Contratista y PERUPETRO y que no pueda ser resuelto de mutuo
acuerdo entre las Partes deberá ser resuelto por medio de arbitraje

internacional de derecho, de acuerdo con lo dispuesto en el artículo

68” de la Ley No. 26221. =
Las Partes se obligan a realizar todos aquellos actos que sean

necesarios para el desarrollo del procedimiento arbitral hasta su

culminación y ejecución, =
El arbitraje será administrado por el Centro Internacional de Arreglo
de Diferencias Relativas a Inversiones, en adelante CIADI. En todo lo
no previsto en esta cláusula, el arbitraje se organizará y

desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,

vigentes en la Fecha de Suscripción.

Los árbitros serán tres (3), cada Parte designará a uno y el tercero

será nombrado por los árbitros designados por las Partes. =
Para da solución de fondo del litigio, controversia, diferencia o

reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno de la República del Perú. =
El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública o
privada, con la que el Centro hubiere llegado a un acuerdo a tal

efecto o en cualquier otro lugar que lá Comisión o Tribunal apruebe,

previa consulta con el Secretario General.
Durante el desarrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, en la medida en que sea

posible, inclusive aquéllas materia del arbitraje. =

Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las
fianzas a que se refiere el acápite 3.10 quedará en suspenso el
cómputo del plazo respectivo y tales fianzas no podrán ser
ejecutadas, debiendo sex mantenidas vigentes durante el procedimiento

arbitral. Con tal fín, el Contratista deberá prorrogar o sustituir

dichas fianzas, según sea necesario.
¡ Barreda

21.4

CLÁUSULA VIGÉSIMA SEGUNDA,- TERMINACIÓN==

22.1

22,2

serteB N9 1428626
45628

El laudo es obligatorio para las Partes y no podrá ser objeto de
apelación ni de cualquier otro recurso, excepto los previstos en el

Convenio sobre Arreglo de Diferencias Relativas a Inversiones entre

Estados y Nacionales de Otros Estados, en adelante el Convenio.=

El laudo dictado conforme al Convenio se ejecutará dentro del

- territorio peruano, de acuerdo a las normas vigentes sobre ejecución

de sentencias.

Las Partes renuncian a cualquier reclamación diplomática,
Este Contrato se redacta e interpreta en el idioma castellano, por lo

que las Partes convienen en que esta versión es la única y la

oficial

La terminación del Contrato se rige por lo estipulado en él, y

supletoriamente por las normas de la Ley N* 26221; y, en cuanto a lo

que no esté previsto en ella, por las normas del Código Civil.
Salvo los casos previstos en el acápite 22.3, cuando una de las
Partes incurra en incumplimiento de cualquiera de las obligaciones
estipuladas en el Contrato por causas que no fueran de Caso Fortuito
o Fuerza Mayor u otras causas no imputables, la otra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su
intención de dar por terminado el Contrato al término del plazo de
sesenta (60) Días, a no ser que dentro de este plazo dicha Parte

subsane el referido incumplimiento o demuestre a la otra Parte que

está en vía de subsanación. ==
Si la Parte que recibe una notificación de incumplimiento cuestiona o
niega la existencia de éste, dicha Parte puede referir el asunto a
arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes, y el
Contrato terminará si habiendo sido confirmado el incumplimiento,

dicha Parte no subsana el incumplimiénto o no demuestra a la otra

Parte que está en vía de subsanación, dentro de dicho plazo.= =

BI Contrato puede terminar con anterioridad al plazo de Vigencia del

Contrato, por acuerdo expreso de las Partes.=
Á la terminación del Contrato cesarán totalmente todos los derechos y

obligaciones de las Partes, especificados en el Contrato y se tendrá

en consideración: === =
1]
Í
|

i
i
i
:

¡
i

a)

b)

Que los derechos y las obligaciones de las Partes derivados de
este Contrato con anterioridad a dicha terminación sean
respetados; incluyendo, entre otros, el derecho del Contratista

a dos Hidrocarburos extraídos y a las garantías estipuladas en

el Contrato; y  Ss=================
Que en caso de incumplimiento incurrido por cualquiera de las
Partes en fecha anterior a la terminación, de cualquiera de las
obligaciones -estipuladas en el Contrato, éstos sean subsanados

por la Parte infractora, salvo las obligaciones que por su

naturaleza se extinguen con la terminación del mismo.=

22.3 El Contrato se resolverá de pleno derecho y sin previo trámite, en

los casos siguientes:===

22.3.1 En caso que ei Contratista haya incumplido con la ejecución

22.3.2

22.3.3

22.3.4

22.3.5

del programa mínimo de trabajo de cualquier período de la fase
de exploración, luego de haber hecho uso de las prórrogas
contempladas en el acápite 3.4 de ser el caso, y sin razones

satisfactorias a PERUPETRO, salvo que se cumpla lo previsto en

los acápites 4.7 y 4.13.

En- caso que al vencimiento de la fase de exploración o del
período de retención, lo último que suceda, no se efectuara
ninguna Declaración de Descubrimiento Comercial de
Hidrocarburos.

En los casos específicos señalados en los acápites 3.10, 4.2 y

17,5.

En caso que el Contratista haya sido declarado en insolvencia,
disolución, liquidación o quiebra y el Contratista no curse la
notificación descrita en el acápite 16.1, en un plazo de

quince (15) Días Útiles, identificando al tercero que -asumirá

su posición contractual. = =
En caso de no encontrarse vigente la garantía corporativa a
que se refiere el acápite 3.11 y el Contratista no cumpla con
sustituirla en un plazo máximo de quince (15) Días Útiles
siguientes a la recepción por el Contratista de la
notificación de PERUPETRO requiriendo la sustitución, o en
caso de haber sido declarada la insolvencia, disolución,
liquidación o quiebra de la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11 y el Contratista no
cumpla con notificar a PERUPETRO en un plazo máximo de quince

(15) Días Útiles siguientes al requerimiento de PERUPETRO,
22.5

seee NO 1428627
45627

identificando al tercero que asumirá la garantía corporativa,

previa calificación y aceptación por PERUPETRO.
22.3.6" Por mandato de un laudo arbitral que declare, en los casos del
acápite 22.1, un incumplimiento y éste no sea sSubsanado
conforme a lo dispuesto en el referido acápite; o por mandato
de un laudo arbitral que declare la terminación del Contrato,
De acuerdo a lo establecido por el artículo 87” de la Ley N* 26221,
en caso de incumplimiento por el Contratista de las disposiciones
sobre el Medio Ambiente, OSINERGMIN impondrá las sanciones

pertinentes, pudiendo el Ministerio de Energía y Minas llegar hasta

la terminación del Contrato, previo informe al OSINERGMIN+=
En caso que el Contratista, o la entidad que haya otorgado la
garantía a que se refiere el acápite 3.11, solicite protección contra
las acciones de acreedores, PERUPETRO podrá resolver el Contrato en

caso estime que sus derechos bajo el Contrato no se encuentren

debidamente protegidos.==
A la terminación del Coñtrato, el Contratista entregará en propiedad
al Estado, a través de PERUPETRO, a menos que éste no los requiera,
in cargo ni costo alguno Para éste, en buen estado de conservación,
tenimiento y funcionamiento, y teniendo en cuenta el desgaste

1 producido por el uso, los inmuebles, instalaciones de: energía,

gntos, medios de comunicación, ductos y demás bienes de

produce:

campa

n e instalaciones de propiedad del Contratista qe. permitan

la continuación de las Operaciones. ==

En caso de haber Explotación conjunta de Petróleo, Gas Natural No

“Asociado y/o Gas Natural No Asociado y Condensados, al término del

plazo establecido en el acápite 3.1 para la fase de explotación de
Petróleo, el Contratista entregará en propiedad al Estado, a través
de PERUPETRO, a menos que éste no los requiera, sin cargo ni costo
alguno para éste, en buen estado. de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal “producido por
el uso, los bienes e instalaciones propios de la Explotación de

Petróleo, que no sean necesarios para la Explotación de Gas Natural

No Asociado y/o Gas Natural No Asociado y Condensados.
Los hienes e instalaciones que conserve el Contratista para la
Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado y
Condensados, . que hayan estado siendo utilizados también en la

Explotación de Petróleo, aún cuando continuaran en propiedad del
Contratista, serán aplicados a servir ambas Explotaciones,

celebrándose al efecto un convenio entre las Partes =

En caso que el Contratista haya estado usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite
pero que no sean conexos O accesorios exclusivamente a las
Operaciones, esto es, que también hayan estado siendo usados para sus
operaciones en otras áreas con contrato vigente para la Exploración o
Explotación de Hidrocarburos en el país, el Contratista continuará

con la propiedad de dichos bienes, haciendo uso de ellos, debiendo

suscribir un convenio entre las partes para este fin.
22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último Año
de Vigencia del Contrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin
interferir con las Operaciones, PERUPETRO pueda realizar todos los
actos y celebrar todos los convenios que permitan una transición

ordenada y no interrumpida de las Operaciones Que se vengan

realizando a la fecha de terminación del Contrato.

ANEXO "A"

DESCRIPCIÓN DEL LOTE 179

UBICACIÓN=
El Lote 179 se encuentra ubicado entre las Provincias de Requena y Mariscal

Ramón Castilla de la Región Loreto y está delimitado tal como se muestra

en el Anexo "B” conforme a la siguiente descripción: =

PUNTO DE REFERENCIA:
El Punto de Referencia (PR) es la Estación "Angamos ubicado en la Guarnición

Militar Angamos, Distrito de Yaquerana, Provincia de Requena de la Región

Loreto.

PUNTO DE PARTIDA=

Desde el Punto de Referencia (PR) se mide 31,465.633 m hacia el Oeste y

luego 7,017.854 m hacia el Norte hasta encontrar el Punto (24) que es el

Punto de Partida (PP) del perímetro del Lote.=

CONFORMACIÓN DEL LOT:
Desde el Punto (24) o (PP) se mide 43,336.501 m Oeste en línea recta con

azimut de 270%00'00” hasta llegar al Punto (21)

Desde el Punto (21) se mide 27,194.841 m Sur Oeste en línea recta con

azimut de 228%19'00"37 hasta llegar al Punto (29).

Desde el Punto (29) se mide 23,500,072 m Sur Oeste en línea recta con

azimut de 208*30'46”46 hasta llegar al Punto (36).
SERIEB N0% 1428628
45828

e el Punto (36) se mide 31,178.408 m Sur Oeste en línea recta con

mut de 187%09'27"80 hasta llegar al Punto (42).====

Desde el Punto (42) se mide 7,780.008 m Sur Oeste en línea recta con azimut

de 248%43'57"82 hasta llegar al Punto (43). =

Desde el Punto (43) se mide 10,706.354 m Nor Oeste en línea recta con

azimut de 323*11'53"05 hasta llegar al Punto (41).====

Desde el Punto (41) se mide 64,675.634 m Norte en línea recta con azimut de

"

360%00'00'” hasta llegar al Punto (18).

Desde "el Punto (16) se mide 9,631.068 m Este en línea recta con azimut de

90%00'00” hasta llegar al Punto (17) .==

ds
o
EN]
H
o
a
cr
>
a
o
3
»
N
pe
3
E
ud

Desde el Punto (17) se mide 31,846.312 m Nor Este en lín:

de 54%41'55”"81 hasta llegar al Punto (9).===

Desde el Punto (9) se mide 11,294.296 m Nor Este en línea recta con azimut

de 28*%36'55"30 hasta llegar al Punto (3).=== =

Desde el Punto (1) se mide 38,347.131 m Este en línea recta con azimut de

90200'00” hasta llegar al Punto (4).====

Désde el Punto (4) se mide 15,389.408 m Sur Este en línea recta con azimut

“06'38"80 hasta llegar al Punto: (5).
Punto (5) se mide 20,893.862 m Sur en línea recta con azimut de

hasta llegar al Punto (24) o Punto de Partida (PP) cerrando así

Paxcela 1 rodeada por los puntos de esquina 1,2,6,10 y 2

Pargela 2 rodeada' por los puntos de esquina 2,3,7 y 6=
Parcela rodeada por los puntos de esquina 3,4,5,8 y 7=

Parcela rodeada por los puntos de esquina 9,10,13,12 y ll===

] Parcela rodeada por los puntos de esquina 7,8,15 y l4==

rodeada por los puntos de esquina 11,12,13,18 y 17=

3
4

Parcela 5 rodeada por los puntos de esquina 6,7,14,13 y 10=
6
; Parcela 7
8

Parcela rodeada pox los puntos de esquina 12,13,22,21,20 y 19=%===

Parcela 9 rodeada por los puntos de esquina 13,14,23, y 22

Parcela 10 rodeada por los puntos de esquina 14,15,24 y 23=

Parcela 11 rodeada por los puntos de esquina 16,17,18,26 y 25

Parcela 12 rodeada por los puntos de esquina 18,19,20,27 y 26

Parcela 13 rodeada por los puntos de esquina 20,21,28 y 27

Parcela 14 rodeada por los puntos de esquina 25,26,31 y 30=
Parcela 15 rodeada por los puntos de esquina 26,27,28,29,34,33 y 31s======

Parcela 16 rodeada por los puntos de esquina 30,31,33 y 32=
Parcela 1
Parcela 1
Parcela 1

Parcela 2

RELACION DE COORDENADAS DE

7 rodeada por los puntos de esquina 32,33,34,36 y 35
8 rodeada por los puntos de esquina 35,36,38 y 37=
9 rodeada por los puntos de esquina 37,38,40 y 39

0 rodeada

LAS ESQUINAS DEL LOTE =

por los puntos de esquina 39,40,42,43 y 41=

COORDENADAS PLANAS U.T.M. COORDENADAS  GEOGRAFICAS
Punto Metros Este Metros Norte Latitud Sur Longitud Oeste
Est. Angamos
735,155.204 9'430,036.544 05%09'10"657 72052'43"253
- (PR) 1 1 a
| 24 0 (PP) 703,689.571 9'437,054.398 05%05*25"399 73%09'45"380
21 | 660,353.070 9'437,054.398 05%05'28"988 73%33"12"346
29 640,043.069 9'418,969.507 05e15'19215 730944'10"653
H 36 628,825.152 9'398,319,767 05926'32"294 73050'13"749
42 Í 624,940.28? 9'367,384.335 05%43'19”819 73052'18"047
43 617,690.108 9'364,562.378 05944'52"156 73956'"13"561
41 a 611,2756,460 1.27373,135.076 05940'13"388 73959'42"550
16 611,276.460 9'437,810.710 05%05'07"394 73959'46"003
17 620,907.528 9'437,810.710 05*05'06"885 73954133245
2 646,898.127 9'456,213.872 04%55'06"114 73%40'30”484
1 652,307.273 9'466,128.622 04049'42"948 73937'35"548
4 690,654.404 9'466,128.622 04949'40"111 73916'51"000
5 703,689.571 9'457,948.260 04%54'05"283 73009'47"274

RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS

Punto Coordenadas Planas U.T.M.
| 1. | 652,307.273 m E Í 9'466,128.622 m Ro
2 663,689.571 m E 9'466,128,622 mN |
3 683,682.571 m E 9'466,128,622 m N
4 690,654.404 mE 3'466,128.622 m Ny
E] 703,689.571 m E 2457, 948.260 mN ;
E 6 663,689.571 mE | 9'457,054.398 m WN
7 | 683, 689.571 mE ¡ 9'457,054.398 m N |
| 8 | 703,689.571 m E | 9'457,054,398 mw
2 | 646,898.127 mE | 9'456,213.872 mN
10 í 663,689.571 m E 9'456,213.872 m N
11 643,689.571 m E Al 9'453, 941,989 m N |

serie N0 1428629

EXTENSIÓN

12 643,689.571 m E 9'447,054.398 m N

13 663,689.571 m E 9'447,054.398 m N

14 683,689.571 mE 9'447,054,398 m N

15 | 703,689,571 mE 9:447,054.398 my

| 16 | 611,276.460 mE | 9'437,810.710 m N

o 17 6 207.528 _m E 9'437,810.710 m N

18 631,276,460 mE 9'437,810.710 m N

L 19 643,689.571 m E 9'437,810.710 m N

20 643,689,571 m E 9'437,054,398 m N

21 660,353.070 m E 2'437,054,398 m N

22 663,689.571 mE 9'437,054,398 m N

LL 23 683,689.571 mE 9'437,054.398.m N

3 24 703,689.571 m E 9'437,054.398 m N
E 25 611,276.460 m E 9'427,810.710 mN
E 26 631,276.460 m E 9'427,810.710 m N
E 27 643,689.571 m E 9'427,810.710 m N
É 28 | 643,689.571 m E 9'422,216.507 m N
E 29 ' 640,043,069 m E 9'418,969,507 m N
Y l 611,276,460 mE 9'417,810.710 m N

31 631,276.450 m E 9'417,810.710 m N

32 611,276.460 m E 9'407,810.710 m N

33 Ñ 631,276.460 m E 9'407,810.710 m N

34 633,981.081 m E 9'407,810.710 m N

35 611,276.460 m E 9'398,319.767 m ”

36 628,825.152 m E 9'398,319.767 m N

37 611,276.460 m E 9'387,810.710 m N

38 627,505.426 mE 9'387,810.710 my

39 111.276.460 mE 9'377,810.710 ma N

Lo 20 i 626,249.629 m E 9'377,810.710 m N

41 | 611,276.460 m E 2'373,135.076 m N

32 624,940.287 mE | 9'367,384.335 m N

43 617,690.108 m nl 9'364,562.378 m y

(Área por Parcelas) =

Parcela ¡Área

1 13,966.780 ha

|

2 18,148.448 ha

mE 12,816.829 ha
4 17,954,475 ha
5 20,000.000 ha
i £ 20,000.000 ha _
_ 7 l 18,375.
2 20,000,000 ha :
2 20,000.000 ha
10 20,000.000 ha |
11 20,000.000 ha |
12 12,413.111 ha
13 12,362,558 ha
14 20,000.000 ha
15 _16,782.931 ha
16 20,000.000 ha
A] 19,102.095 ha
18 17,748.567- ha |

15,601.068 ha

15,012.778 ha
Ed

350,284.816 ha

as reguiares de 20,000.000 ha c/u = 160,000.000 ha

12 Parcelas irregulares de áreas diversas = 1950,284.816 ha

l Total 20 Parcelas  - | 350,284.816 ha |

Las Coordenadas, Distancias, Áreas y Azimuts mencionados en este anexo se

refieren al Sistema de Proyección Universal Transversal Mercator (U.T.M.),

Esferoide Internacional, Zona 18 (Meridiano Central 75%00'*00%).

Referido al Datum Geodésico Mundial WGS 84 =
En caso de discrepancia de las Coordenadas U.T.M. con las Coordenadas

Geográficas o con las Distancias, Áreas y Azimuts,: las Coordenadas U.T.M.

serán consideradas correctas. =
SERIEB NO 1428630
45630

ANEXO “B”

MAPA DEL ÁREA DE CONTRATO - LOTE 179

AREA DS EDNTKATO DEMENCIA
PANA EMPLORACION Y ERPAOTACION DE
MDROCARBUROS PAYNE PERUPETAO Ea

Y

ECONFTAOA DEL PERU, 4,

= ANEXO "C- 1%

= CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MÍNIMO DÉ TRABAJO=

CARTA FIANZA N?

PERUPETRO S.A.==

Ciudad.

De nuestra consideración:
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de ECOPETROL DEL PERÚ S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,
por el importe de sesenta y nueve mil y 00/100 Dólares (US$ 69,000.00) a
fin de garantizar el fiel cumplimiento de las obligaciones del Contratista
bajo el programa mínimo de trabajo del primer período de la fase de
exploración, contenidas en la cláusula cuarta del Contrato de Licencia

para la Exploración y Explotación de Hidrocarburos en el Lote 179, suscrito

con PERUPETRO (en adelante llamado Contrato).
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la

presente fianza se limita a pagar a PERUPETRO la suma de sesenta y nueve

mil y 00/100 Dólares (US$ 69,000.00) requerida en su solicitud de pago.
l. Esta fianza es solidaria, sin beneficio de excusión, ¿ixrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a ,... (Entidad del sistema financiero).... solicitando el
pago de sesenta y nueve mil y 00/100 Dólares (US$ 69,000.00), declarando
que el Contratista no ha cumplido con todo o parte de la obligación antes
referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndoie el cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por

lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO

presente la reclamación de pago a .... (Entidad del sistema financiero).....
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
serieg N0 1428631
45631

. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...

Atentamente, =

(Entidad del sistema financiero)===

= ANEXO "C-2

= CARTA FIANZA PARA El SEGUNDO PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO==

PERUPETRÓN

s Ciudad.

nuestra colgideración: ==
la presente, nosotros.... (Entidad del sistema financiero)... nos
consfituimos en kiadores solidarios de ECOPETROL DEL PERÚ S.A., en adelante

llamado el Contratista, ante PERUPETRO -S.A., en adelante llamada PERUPETRO,
l por el importe de quinientos diez mil y 00/100 Dólares (US$ 510,000.00) a
: fin de garantizar el fiel cumplimiento de. las obligaciones del Contratista

_ bajo el programa mínimo de trabajo del segundo período de la fase de

exploración, contenidas en la cláusula cuarta del Contrato de Licencia para

la Exploración y Explotación de Hidrocarburos en el Lote 179, suscrito con

PERUPETRO (en adelante llamado Contrato).====
! La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de quinientos diez
mil y 00/100 Dólares (US$ 510,000.00) requerida en su solicitud de pago.==

1. Esta fianza e€s solidaria, sin beneficio de excusión, irrevocable,

incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por, PERUPETRO a ... (Entidad del sistema financiero).... solicitando el
¿ pago de quinientos diez mil y 00/100 Dólares (US$ 510,000.00), declarando

que el Contratista no ha cumplido con todo o parte de la obligación antes
referida y acompañando a dicha carta, como único recaudo y justificación,
una copia certificada de la carta notarial dirigida por PERUPETRO al
Contratista exigiéndole el cumplimiento de la obligación antes referida y
notificándole su intención de hacer efectiva la fianza; dicha carta
notarial de PERUPETRO al Contratista deberá haber sido entregada a éste por

lo menos veinte (20) Días calendario antes de la fecha en que PERUPETRO

presente la reclamación de pago a .... (Entidad del sistema financiero).....
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha .., (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
- la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)..

Atentamente, =

(Entidad del sistema financiero)

= ANEXO "C-3"===

CARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MÍNIMO DE

CARTA FIANZA N*

Lima,

Señores

PERUPETRO S.A.

De nuestra consideración

Por la presente, nNOSsotros. (Entidad del sistema financiero)... nos

constituimos en fiadores solidarios de ECOPETROL DEL PERÚ S.A., en adelante
liamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,
por el importe de setecientos noventa y ocho mil y 00/100 Dólares (US$

798,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
SERIEB. N% 1428632

RContratista bajo el programa mínimo de trabajo del tercer período de la
ése de exploración, contenidas en la cláusula cuarta del Contrato de

icencia para la Exploración y Explotación de Hidrocarburos en el Lote 179,

suscrito con PERUPETRO (en adelante llamado Contrato).
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de setecientos

noventa y ocho mil y 00/100 Dólares (US$ 798,000.00) requerida en su

solicitud de pago.
1. Esta fianza es solidaria, “sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de setecientos noventa y ocho mil y 00/100 Dólares (US$ 798,000.00),
declarando que el Contratista no ha cumplido con todo: o parte de la

obligación antes referida y acompañando a dicha carta, como único recaudo y

tificación, una copia certificada de la carta notarial dirigida por
PERUDETRO al Contratista exigiéndole el cumplimiento de la obligación antes
y notificándole su intención. de hacer efectiva la fianza; dicha
ial de PERUPETRO al Contratista deberá haber sido entregada a
éste por 10 menos veinte (20) Días calendario antes de la fecha en que

RUPETRO presente la reclamación de pago'a «+ «(Entidad del sistema

presente “fianza expirará a más tardar el ..... a menos que con
anterdoridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUDETRO liberando a .... (Entidad del sistema financiero).... Y
al Contratista de toda responsabilidad” bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.=
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Supérintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero)...

Atentamente,

(Entidad del sistema financiero)=

ANEXO "C-4%

CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MÍNIMO DE TRABAJO:

CARTA FIANZA N”

Lima,

Señores=

PERUPETRO S.A.

Ciudad. =

De nuestra consideración:
Por la presente, nosotros.... (Entidad del sistema financiero)... nos
constituimos en fiadores solidarios de ECOPETROL DEL PERÚ S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,
por el importe de setecientos noventa y ocho mil y 00/100 Dólares (US$
798,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del cuarto período de la
fase de exploración, contenidas en la cláusula cuarta del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 179,

suscrito” con PERUPETRO (en adelante llamado Contrato).
La obligación que asume ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a pagar a PERUPETRO la suma de setecientos

noventa y ocho mil y 00/100 Dólares (US$ 798,000.00) requerida en su

solicitud de pago.
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional .y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de uña carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de setecientos noventa y ocho mil y 00/100 Dólares (US$ 798,000.00),
declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que

PERUPETRO presente la reclamación de. pago a .... (Entidad del sistema

financiero) .....
SERIEB N% 1428633

45633

"DS WO NS presente fianza expirará a más tardar el ..... a menos que con
IA AA O

ES
ST er toridad a esa fecha ... (Entidad del sistema financiero)... reciba una

Carta de PERUPETRO liberando a .... (Entidad del sistema financiero).... y

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO.

3. Toda demora por nuestra parte para honrar la presente fianza a favor de

ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero) ..

Atentamente, =

Por la presente, nosotros.... (Entidad del «sistema financiero)... nos
constituimos en fiadores solidarios de ECOPETROL DEL PERÚ S.A., en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada PERUPETRO,
por.el importe de setecientos noventa y ocho mil y 00/100 Dólares (US$
798,000.00) a fin de garantizar el fiel cumplimiento de las obligaciones
del Contratista bajo el programa mínimo de trabajo del quinto período de la
fase de exploración, contenidas en Ja cláusula cuarta del Contrato de

Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 179,

suscrito con PERUPETRO (en adelante llamado Contrato)

La obligación que asume (Entidad del sistema financiero) ...... hajo la

presente fianza se limita a pagar a PERUPETRO la suma de setecientos

noventa” y ocho mil y 00/100 Dólares (US$ 798,000.00) requerida en su

solicitud de pago.
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el
pago de setecientos noventa y ocho mil y 00/100 Dólares (US$ 798,000.00),
declarando que el Contratista no ha cumplido con todo o parte de la
obligación antes referida y acompañando a dicha carta, como único recaudo y
justificación, una copia certificada de la carta notarial dirigida por
PERUPETRO al Contratista exigiéndole el cumplimiento de la obligación antes
referida y notificándole su intención de hacer efectiva la fianza; dicha
carta notarial de PERUPETRO al Contratista deberá haber sido entregada a
éste por lo menos veinte (20) Días calendario antes de la fecha en que

PERUPETRO presente la reclamación de pago a ....(Entidad del sistema

finaneiéro).....
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

caso la presente fianza será cancelada en la fecha de recepción de la

mencionada carta de PERUPETRO, =
3. Toda demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplicable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a

(Entidad del sistema financiero).

Atentamente,

(Entidad del sistema financiero)=

GARANTÍA CORPORATIVA=

Señores

PERUPETRO S.A.=

Av, Luis Aldana 320

SERIEB  N0 1428834
45634

SN
ES, POS el presente documento ECOPETROL $S.A., de conformidad con el acápite
o SS del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 179 a ser suscrito. por PERUPETRO S.A.
("PERUPETRO") y ECOPETROL DEL PERÓ S.A., garantiza solidariamente ante

PERUPETRO el cumplimiento por ECOPETROL DEL PERÓ S.A,, de todas las

obligaciones que ésta asuma en el programa mínimo de trabajo descrito en el

acápite 4.6 del Contrato, así como la ejecución por ECOPETROL DEL PERÚ
S.A., de cada uno de los programas anuales de Explotación, tal como puedan

ser reajustados o cambiados, que ésta presente a PERUPETRO en cumplimiento

del acápite 5.3 del Contrato.

Esta garantía subsistirá mientras sean exigibles las obligaciones de

¿ ECOPETROL DEL PERÚ S.A., derivadas del Contrato. Para los efectos de esta

garantía ECOPETROL S.A., se somete a las leyes de la República del Perú,
expresamente a toda reclamación diplomática y se somete al

iento arbitral para solución de controversias establecido en la

ANEXO "E"

» SPOSICIONES GENERALES
1.1  PROPÓSIT

El propósito del presente anexo es el de establecer normas y
procedimientos de contabilidad que permitan determinar los ingresos,
inversiones, gastos y costos operativos del Contratista para efectos
del cálculo del Factor R a que se refiere la cláusula octava del

Contrato

1,2 DEFINICIONES==
] Los términos utilizados en el presente anexo que han sido definidos
en la cláusula primera del Contrato, tendrán el significado que se
les otorga en dicha cláusula. Los términos contables incluidos en el
presente anexo, tendrán el significado que les otorgan las normas y

prácticas contables aceptadas en el Perú y en la industria petrolera

internacional.=

1.3 NORMAS DE CONTABILIDAD

2.1

a) El Contratista llevará su contabilidad de conformidad con las
normas legales vigentes, com los principios y prácticas
contables establecidos y aceptados en el Perú y en la industria

petrolera internacional, y de acuerdo con lo dispuesto en el

presente Procedimiento Contable.
hb) El "Manual de Procedimientos Contables" al que se refiere el

acápite 18.1 del Contrato, deberá considerar las estipulaciones

contenidas en el presente anexo.=

REGISTROS CONTABLES, INSPECCIÓN Y AJUSTES

SISTEMAS DE CUENTAS
Para efectos de la determinación del Factor R, el Contratista llevará
un sistema especial de cuentas para registrar en ellas, en Dólares,
los ingresos percibidos y egresos efectuados, con relación a las
Operaciones del Contrato. Este sistema constará de dos cuentas

principales; la Cuenta de Ingresos del Factor R, y_la Cuenta de

Egresos del Factor R.

TIPO DE CAMBIO:
Las transacciones efectuadas en moneda nacional, serán registradas al
tipo de cambio venta vigente en el Día en que se efectuó el
desembolso o se percibió el ingreso. Las transacciones efectuadas en
Dólares y la valorización de la producción, se registrarán de

conformidad con lo estipulado en el punto 3.3 del presente anexo.===

DOCUMENTACIÓN DE SUSTENT

El Contratista mantendrá en sus archivos la documentación original de

sustento de los cargos efectuados a las cuentas del Factor R.

ESTADO DE CUENTAS DEL FACTOR R==
El Contratista presentará a PERUPETRO, dentro de los treinta (30)
Días siguientes a la fecha de Declaración de Descubrimiento Comercial
de Hidrocarburos, un Estado Mes a Mes de las Cuentas de Ingresos y
Egresos del Factor R correspondiente al período transcurrido entre
la Fecha de Suscripción y el semestre anterior a la fecha de
Declaración de Descubrimiento Comercial de Hidrocarburos,

entendiéndose para todo efecto en este acápite, un semestre de enero

a junio y el otro de julio a diciembre.=

y
SY En

de

a)

il 2,5 INSPECCIÓN CONTABLE Y AJUSTES====

a)

b)

sERIEB N9% 1428635 45635

adelante, el Contratista presentará a PERUPETRO, dentro de los

quince (15) Días siguientes a la terminación del mes de enero y Julio

cada año calendario, un Estado Mes a Mes de las Cuentas de

Ingresos y Egresos del Factor R correspondiente al semestre anterior.

Estado de la Cuenta de Ingresos del Factor R:
El Estado Mes a Mes de la Cuentá de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Asimismo, contendiá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las que
el Contratista ha percibido ingresos, incluyendo la fecha en que
éste se percibió efectivamente, así como una descripción corta de
la transacción, número del comprobante contable, monto en Dólares,

o en moneda nacional y en Dólares si el ingreso se percibió en

moneda nacional, y el tipo de cambio correspondiente.

Estado de la Cuenta de Egresos del Factor R=
El Estado Mes a Mes de la Cuenta de Egresos contendrá en forma
etallada y clasificadas por naturaleza, todas las transacciones
las que el Contratista ha efectuado desembolsos, incluyendo la
en que éste se realizó efectivamente, así como una
descripción corta de la transacción, número del comprobante
contablé, monto en Dólares, o en moneda nacional y en Dólares si

el desembolso se realizó en moneda nacional, indicando el tipo de

cambio correspondiente.=

Los libros de contabilidad y la documeñitación original de
sustento de las transacciones incluidas en cada Estado de
Cuenta serán puestos a disposición, en horas de oficina, de los

representantes autorizados de PERUPETRO para su inspección,

cuando éstos lo requieran. ==-=
La inspección de los libros de contabilidad y de la
documentación de sustento, se realizará de conformidad con las

normas de auditoría generalmente aceptadas, incluyendo

procedimientos de muestreo, cuando el caso lo requiera.
Los Estados de Cuentas del Factor R se considerarán aceptados,
si PERUPETRO no los objetara, por escrito, en el plazo máximo

de veinticuatro (24) Meses computados a partiz de la fecha de

su presentación a PERUPETRO.
3.
3.1

e)

4)

El Contratista deberá responder documentadamente las
observaciones formuladas por PERUPETRO dentro de los tres (3)
Meses siguientes a la recepción de la comunicación con la que
PERUPETRO formuló las observaciones. Si el Contratista no

cumpliera con el plazo antes referido, las observaciones de

PERUPETRO se tendrán por aceptadas.
Toga discrepancia derivada de una inspección contable deberá
ser resuelta por las Partes en el plazo máximo de tres (3)
Meses, computados a partir de la fecha en que PERUPETRO recibió
la respuesta del Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité de
Supervisión, para que proceda según lo estipulado en el acápite
7.4 del Contrato. De persistir la discrepancia las Partes
podrán / acordar que dicha discrepancia sea revisada por una
firma de auditoría externa previamente aceptada por PERUPETRO,
o que se proceda de conformidad con lo estipulado en el acápite

21.3 del Contrato. El fallo arbitral o el dictamen de los

auditores externos, serán considerados como definitivos.= =
Si como resultado de la inspección contable se estableciera que
en un determinado período debió aplicarse un Factor R distinto
al que se aplicó, se procederá a realizar los ajustes

correspondientes. Todo ajuste devengará intereses de acuerdo a

INGRESO;

Se

Ingresos del Factor R, los siguientes:===

a)

b)

c)

reconocerán como ingresos y se registrarán en la Cuenta de

La valorización de la Producción Fiscalizada de Hidrocarburos,

según lo estipulado en la cláusula octava del Contrato.
Enajenación de activos que fueron aúquiridos por el Contratista

para las Operaciones del Contrato, y cuyo costo fue registrado

en la Cuenta de Egresos del Factor R.=
Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados a da Cuenta
de Egresos del Factor R, y/o en los que se utiliza bienes cuyo

costo de adquisición ha sido registrado en la Cuenta de Egresos

del Factor R:
SERIE B

1428636 45636

d) Alquiler de bienes de propiedad del Contratista cuyo costo de

adquisición fue registrado en la Cuenta de Egresos del Factor

R, o subarriendo de bienes cuyo alquiler es cargado en--la

Cuenta de Egresos del Factor R

l e) Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo
las indemnizaciones de seguros por lucro cesante. No están

considerados los ingresos obtenidos como resultado de contratos

de cobertura de precios o "hedging”.

E) Otros ingresos que representan créditos aplicables a cargos

! efectuados a la Cuenta de Egresos del Factor R.

3.2 EGRESOS== ====

A partir de la Fecha de Suscripción, se reconocerán todas las

de inversiones, gastos y costos operativos que se encuentren debidamente

sustentados con el comprobante de pago correspondiente. Sin embargo,

ste reconocimiento estará sujeto a las siguientes limitaciones:=

En cuanto al personal: ==
Las remuneraciones y beneficios otorgados al personal del
Céntratista 'asignado permanente o temporalmente a las
Opexaciones. Para ello, el Contratista deberá poner a

disp: pición de PERUPETRO S.A., en el momento que éste lo

requiera, la planilla y la política de personal de la empresa.
Se registrarán en general todas las remuneraciones y beneficios
del personal operativo y administrativo. del Contratista

incurridos en la ejecución de las Operaciones, clasificándolos

y según. su naturaleza. ===
i En caso que el Contratista desarrollara otras actividades
: diferentes a las del Contrato, los costos del personal asignado
temporal o parcialmente a las Operaciones, se cargarán a la

Cuenta de Egresos de conformídad con lo estipulado en el

: literal h) de este punto 3.2.

b) En cuanto a servicios de Afiliadas: =

En los servicios recibidos de Afiliadas, los cobros serán

competitivos con aquellos en los cuales el servicio pudiera ser

prestado por otras compañías. =

: e) En cuanto a los materiales y equipos:
a)

Los materiales y equipos que adquiera el Contratista, serán

registrados en la Cuenta de Egresos del Factor R de acuerdo con

lo indicado a continuación:

- Materiales y equipos nuevos (condición "A")
Como condición "A” serán considerados aquellos materiales
y equipos nuevos, que están en condición de ser
utilizados sin  reacondicionamiento alguno, y se
registrarán al precio de la correspondiente factura
comercial más aquellos costos generalmente aceptados por

la práctica contable, incluyendo los costos adicionales

de importación si fuera el caso

- Materiales y equipos usados (condición "B")=
Como condición "B" serán considerados aquellos materiales
y equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se
registrarán al setenta y cinco por ciento (15%) del
precio al que se cotizan en ese momento los materiales y
equipos nuevos, o al precio de compra  según-- la
correspondiente factura comercial, lo que resultare

menor.

- Materiales y equipos (condición "C") ==
Como condición "C" serán considerados aquellos materiales
y equipos que pueden ser utilizados para su función
original después de un adecuado reacondicionamiento, y se
registrarán al cincuenta por ciento (50%) del precio al
que se cotizan en ese momento los materiales. y equipos

nuevos, o al precio de compra según la correspondiente

factura comercial, lo que resultare menor.

En cuanto a fletes y gastos de transporte:
Sólo se reconocerá los gastos de viaje del personal del
Contratista y de sus familiares, así como los «gastos de

transporte de efectos personales y menaje de casa, de acuerdo a

la política interna de la empresa. ===
En el transporte de equipos, materiales y suministros
necesarios para las Operaciones, el Contratista evitará el pago

de "falsos fletes". De darse el caso, el reconocimiento de
SERIEB N?% 1428637
45037

tales desembolsos estará supeditado a la expresa aceptación por

escrito de PERUPETRO.=

En cuanto a los seguros:
Las primas y costos netos de los seguros colocados total o
parcialmente en Afiliadas del Contratista, serán reconocidos

únicamente en la medida en que éstos se cobren en forma

competitiva respecto a compañías de seguros Que no tengan

relación con el Contratista.

No se debe considerar los pagos efectuados como resultado de

contratos de cobertura de precios "hedging”.

£) En cuanto a los tributos:

Sólo se reconocerán los tributos pagados con relación a

ES
ES actividades inherentes al Contrato
te
El

g) En cuanto a gastos de investigación:

Los gastos de investigación para el «desarrollo de nuevos
equipos, materiales, procedimientos y técnicas a utilizarse en
la búsqueda, desarrollo y producción de Hidrocarburos, así como

gastos de perfeccionamiento de los mismos, serán reconocidos

previa aprobación por escrito de PERUPETRO.

En tuanto a la asignación proporcional de gastos en general:

si 1 Contratista desarrollara otras actividades además de las
del Contrato, o tuviese suscrito con PERUPETRO más de un
i contrato, los costos del personal técnico y administrativo, los
gastos de mantenimiento de oficinas administrativas, los gastos
y costos de operación de almacenes, así como otros gastos y
costos indirectos, se cargarán a la Cuenta de Egresos del

Factor R sobre una base de asignación proporcional de gastos

que obedecerá a una política previamente propuesta por el

Contratista y aceptada por PERUPETRO.

3.3 OPORTUNIDAD DEL REGISTRO=
a) Los ingresos correspondientes a la valorización de la
Producción Fiscalizada de Hidrocarburos de un determinado mes

i calendario, se registrarán como ingresos del mes calendario en

el que los Hidrocarburos fueron fiscalizados.== =

b) Los ingresos a que se refieren los literales b), Cc), 0), el y

f) del punto 3.1 del presente anexo, se cargarán a la Cuenta de

Ingresos en el momento en que efectivamente se percibieron.

|

e) Los egresos se registrarán en el momento en que se efectuó el

pago correspondiente.

INGRESOS Y EGRESOS NO RECONOCIDO.

INGRESOS NO RECONOCIDOS=

Para efectos del cálculo del Factor R, no se reconocerán como

ingresos, los siguientes:

a) Ingresos financieros en generál.=
b) Ingresos percibidos por la prestación de servicios O

enajenación de bienes de propiedad del Contratista, efectuadas

antes de la Fecha de Suscripción del Contrato.

8) Ingresos percibidos por actividades no relacionadas con las

Operaciones del Contrato.

EGRESOS NO RECONOCIDOS:

Para efectos del cálculo del Factor R, no se reconocerán como egresos

los desembolsos efectuados por los siguientes conceptos

a) Las Inversiones, gastos y costos incurridos por el Contratista

antes de la Fecha de Suscripción del Contrato.

b) Los gastos de intereses sobre préstamos, incluyendo los

intereses Sobre créditos de los proveedores.

ca) Los gastos financieros en general.=
d) Los costos incurridos por la toma de inventarios en caso de
efectuarse alguna cesión de derechos del Contratista en virtud

del Contrato.==

e) Depreciación y amortización de activos.
f) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e

indemnizaciones impuestas por las autoridades, inclusive las

impuestas como resultados de juicios.

yg) Multas, recargos y reajustes derivados del incumplimiento en el

pago oportuno de tributos vigentes en el país. =
h) Impuesto a la Renta aplicable al Contratista y el Impuesto

aplicable a las utilidades disponibles para el titular del

exterior, si fuera el caso.= =
i) Impuesto General a las Ventas y de Promoción municipal, éxcepto

cuando. constituya gasto de acuerdo a la Ley dei Impuesto a la

Renta.
No 1428638
SERIEB 45638

3) Las donaciones en general, excepto aquellas previamente

aprobadas por PERUPETRO. =

k) Gastos de publicidad, excepto aquellos previamente aprobados

por PERUPETRO.====

1) Los costos y gastos de transporte y comercialización de los

Hidrocarburos más allá del Punto de Fiscalización de la

Producción.

11) Las inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Área de
Contrato, después del Punto de Fiscalización de la Producción.=

m) Otros gastos e inversiones no vinculados con las Operaciones

del Contrato.

o 2
3 5. REVISIÓN DEL PROCEDIMIENTO CONTABLE
ES

Las disposiciones del presente Procedimiento Contable podrán ser

modificadas por acuerdo de las Partes, con la indicación de la fecha

partir de la cual empezará a regir. ====
ANEXO "F"

UNIDADES DE TRABAJO EXPLORATORIO =

= TABLA DE EQUIVALENCIAS =
TABLA DE EQUIVALENCIA DE UNIDADES DE TRABAJO
EXPLORATORIO - UTE

Actividad . UTE -Selva
Geofísica

Sísmica 2D - Km 1,00
Sísmica 3D -.Km? 3,00
Reprocesamiento 2D - Km 0,02
Gravimetría - Km 0,02
Magnetometría - Km 0,02
Estudios por período 20 H

Pozos Exploratorios

Profundidad - m

0 - 1000 xom
1001 - 2006 xom
2001 - 3000 xom
3001 - 4000 x om
[ 4001 a más IT x a
Nota,- Para efecto de valorización de las fianzas establecidas en el

acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$ 3,000
Usted Señor Notario se servirá agregar lo que corresponda, insertar los

documentos que se acompañan, elevar a escritura pública la presente minuta,
y proceder a pasar los partes respectivos al Registro Público de

Hidrocarburos.=

Lima, 29 de setiembre de 2011

FIRMADO POR PERUPETRO S.A. LA DOCTORA ISABEL MERCEDES TAFUR MARÍ.
FIRMADO POR ECOPETROL DEL PERÚ S.A. EL SEÑOR CARLOS MARIO RENDÓN CALLE ===

FIRMADO POR ECOPETROL S.A. EL SEÑOR GERMÁN BARRIOS FERNANDEZ-CONCHA =

FIRMADO POR BANCO CENTRAL DE RESERVA DEL PERU LOS SEÑORES RENZO GUILLERMO

ROSSINI MIÑAN Y MANUEL MONTEAGUDO VALDEZ

AUTORIZADA LA MINUTA POR GERMAN BARRIOS FERNANDEZ CONCHA ==:
INSCRITO EN EL REGISTRO DEL COLEGIO DE ABOGADOS DE LIMA BAJO EL NÚMERO: 20390

INSERTO NÚMERO UNO:

ENERGIA Y MINAS. =

Aprueban Contrato de Licencia para la Exploración y Explotación de

Hidrocarburos en el Lote 173

DECRETO SUPREMO

N 045-2011-EM =

EL PRESIDENTE DE LA REPÚBLICA =

CONSIDERANDO =

Que, es política del Gobierno promover el desarrollo de las actividades

hidrocarburiferas a fin de garantizar el futuro abastecimiento de

combustibles sobre la base de la libre competencia; =
Que, mediante el Decreto Supremo N* 042-2005-EM, se aprobó el Texto Único
Ordenado de la Ley Orgánica de Hidrocarburos, que regula las actividades de

hidrocarburos en el territorio nacional; =

Que, conforme lo dispone el literal b) del Articulo 6 del Texto único
Ordenado de la. Ley Orgánica de Hidrocarburos, PERUPETRO S,A., se encuentra
facultado a negociar, celebrar y supervisar, en su calidad de Contratante,

los Contratos para la Exploración y/o Explotación de Hidrocarburos, a que

se refiere el articulo 10% de la citada Ley; =
Que el artículo 11% del Texto Único Ordenado de la Ley Orgánica de

Bidrocarburos, establece que los Contratos podrán celebrarse, a criterio

del Contratante previa negociación directa o por convocatoria;
Que, mediante Acuerdo de Directorio N* 065-2010, de fecha 13 de mayo de
2010, se aprobaron las Bases del Proceso de Selección N*% PERUPETRO-001-2010

destinado a seleccionar empresas que suscriban futuros Contratos de

Licencia para la Exploración y Explotación de Hidrocarburos; =
SERIÉEB N2 1428639
43039

a, como resultado del Proceso de Selección N* PERUPETRO-001-2010 la

isión encargada de PERUPETRO S.A en fecha 14 de octubre de 2010, otorgo

a Buena Pro de la Convocatoria, para el Lote 179 a favor de ECOPETROL DEL

PERÓ S.A.;¡ =
Que, el artículo 15% del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, señala que las empresas extranjeras, para celebrar Contratos
al amparo de dicha Ley, deberán establecer sucursal O constituir una
sociedad conforme a la Ley General de Sociedades, fijar domicilio en la

capital de la República del Perú y nombrar Mandatario de nacionalidad

peruana; ==
Que el articulo 20% del Texto Único Ordenado de la Ley Orgánica de
Hidrocarburos, dispone que la extensión y delimitación del área inicial de
Contrato se determinará en cada Contrato en función al potencial
idrocarburifero, zona geográfica, programa de trabajo mínimo garantizado y

n que efectivamente se realizaran las actividades de exploración o

explotación de Hidrocarburos o ambas actividades;
Que, al amparo de las facultades señaladas, PERUPETRO S.A y ECOPETROL DEL
PERÚ SA, rubkicaron el Proyecto de Contrato de Licencia para la Exploración
Y Explotación», de Hidrocarburos en el Lote 179, de conformidad con lo
lecido en Mas Bases del Proceso de Selección N% PERUPETRO-901-2010,

entre las provincias de Requena y Mariscal' Ramón Castilla de la

región] Loreto;
Que, mediante Acuerdo de Directorio N? 180-2010, de fecha 21 de diciembre
de 2010, el Directorio de PERUPETRO S.A. aprobó el Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 179,
elevándolo al Poder Ejecutivo para su consideración y respectiva aprobación
Que, de acuerdo con lo establecido cn los artículos 63% y 66% del Texto
único Ordenado de la Ley Orgánica de Hidrocarburos, en el Decreto

Legislativo N*.668 y demás normas aplicables es procedente otorgar las

garantías señaladas por estos dispositivos: =
De conformidad con lo dispuesto en los numerales 8) y 24) del articulo 118"

de la Constitución Política del Perú y el Texto único Ordenado de la Ley

Orgánica de Hidrocarburos, aprobado por Decreto Supremo N? 042-2005-EM; =

DECRETA:

Articulo 1.- Del lote objeto del Contrato
Aprobar la conformación, extensión delimitación y nomenclatura del área

ínicial del Lote 179, ubicado entre las provincias de Requena y Mariscal
Ramón Castilla de la región Loreto, adjudicándolo a PERUPETRO S.A. y
declarándolo materia de” Suscripción del contrato. El mapa y memoria

descriptiva de dicho Lote forman parte integrante del presente: Decreto

Supremo. =

Articulo 2.- De la aprobación del contrato =
Aprobar el Contrato de Licencia para la Exploración y Expiotación de
Hidrocarburos en el Lote 179 que consta: de una (01) Cláusula Preliminar,
veintidós (22) Cláusulas y diez (10) Anexos, a celebrarse entre PERUPETRO
S.A. y ECOPETROL DEL PERÚ S.A., con intervención del Banco Central de
Reserva del Perú para garantizar a la empresa Contratista lo establecido en

los artículos 63% y 66% del Texto único Ordenado de la Ley Orgánica de

Hidrocarburos, aprobado por Decreto Supremo N 042-2005-EM -

Artículo 3.- De la autorización para suscribir el contrato
Autorizar a PERUPETRO S.A a suscribir con ECOPETROL DEL PERÚ S.A., el

Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en

el Lote 179, aprobado por el presente Decreto Supremo

Articulo 4.- Del refrendo =

El presente Decreto Supremo será refrendado por el Ministro de Economía y

Finanzas y por el Ministro de Energía y Minas

Dado en la Casa de Gobierno, en Lima, a los veintisiete días del mes de

julio del año dos mil once =

ALAN GARCIA PEREZ = =

Presidente Constitucional de la República =

ISMAEL BENAVIDES FERREYROS Ministro de Economía y Finanzas =

PEDRO SANCHEZ GAMARRA Ministro de Energía y Minas =

INSERTO NÚMERO.DOS:

PERÚPETRO =

TRANSCRIPCIÓN =
Pongo en su conocimiento que en la Sesión de Directorio No. 29-2010,

realizada el día 21 de Diciembre del 2010 el Directorio adoptó el Acuerdo

siguiente: =
APRUEBAN PROYECTO -DE CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN

DE HIDROCARBUROS EN EL LOTE 179, =

ACUERDO DE DIRECTORIO No. 180-2010

San Borja, 21 de Diciembre del 2010 =
SERIEB— N?% 1428640 .
45649

o el Memorando No EECN-0126-2010, del 17 de Diciembre del 2010, por el

se solicita la aprobación del Proyecto de Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 179; y.

Considerando; =
Que, el Articulo 11% del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No, 042-2005-EM,
establece que los Contratos podrán celebrarse, a criterio del Contratante,
previa negociación directa o por convocatoria; y, que los Contratos se
aprobarán por Decreto Supremo refrendado por los Ministros de Economía y
Finanzas y de Energía y Minas, en un plazo no mayor de 60. (sesenta) días de

iniciado el trámite de aprobación ante el Ministerio de Energía y Minas por

la Entidad Contratante; =

Que, mediante Acuerdo de Directorio No 065-2010, de 13 de Mayo del 2010, se
robaron las Bases del Proceso de Selección No. PERUPETRO-001-2010, para
ección de empresas, para suscripción de futuros Contratos de Licencia
de Expltración y Explotación de Hidrocarburos, sobre las áreas concursadas;

Que, comolresultado del mencionado Proceso de Selección No PERUPETRO-001-

con fécha 14 de Octubre del 2010, la Comisión encargada del referido

2010,
la Buena Pro, de. la convocatoria, a ECOPETROL DEL - PERÚ

Que, del Articula, 15% del Texto Único Ordenado de la Ley No. 26221; Ley
Orgánita de Hidrogarburos, aprobado por Decreto Supremo No. 042-2005-EM,
establéce que las empresas extranjeras, para celebrar Contratos al amparo
de dicha Ley deberán establecer sucursal o constituir una sociedad conforme
a la Ley General de Sociedades, fijar domicilio en la; capital de la

República del Perú y nombrar Mandatario de nacionalidad peruana; ==

Que, las Comisiones del Proceso de Selección de PERUPETRO S.A. y  ECOPETROL
DEL PERU 5.A., rubricaron el Proyecto de Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote 179, de conformidad

con lo establecido en las Bases del citado Proceso de Selección; =
Que, en el Informe Técnico - Legal - Económico No. 035-2010, se concluye
que el Proyecto de Contrato de Licencia para la Exploración y Explotación
de Hidrocarburos en el Lote 179 se ajusta al Modelo de Contrato “incluido
como Anexo *C", en las Bases del Proceso de Selección No PERUPETRO-001-
2010; y cumple con las disposiciones del Texto único Ordenado de la Ley No.

26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-
2005-EM, y sus Reglamentos y se eleva a la Gerencia General para los

trámites que correspondan conforme a Ley; =

De conformidad con el Articulo 44% del Estatuto Social de PERUPETRO S.A.

El Directorio, por unanimidad; =

ACORDÓ:
1, Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote 179 a suscribirse entre PERUPETRO
S.A. y ECOPETROL DEL. PERU S.A,: así como el Proyecto de Decreto Supremo que

aprobaría el mencionado Contrato, los que se adjuntan al presente Acuerdo y

forman parte integrante del mismo. =
2. Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
Supremo y de Contrato de Licencia, referidos en el numeral 1 precedente
para su correspondiente tramite de aprobación por Decreto Supremo, de
conformidad con el Articulo 11% del Texto Único Ordenado de la Ley No

26221, Ley Orgánica de Hidrocarburos, aprobado por Decreto Supremo No 042-

2005-EM.
3. Autorizar al Gerente General de PERUPETRO $.A., a suscribir el Contrato

indicado en el numeral 1 que antecede, una vez que se haya expedido el

correspondiente Decreto Supremo. =

4. Exonerar el presente Acuerdo del trámite de lectura y aprobación de

Acta. Lo que transcribo a usted pera su conocimiento y demás fines.

San Borja, 18 de Enero del 2011

FIRMADO: DANIEL SABA DE ANDREA - PRESIDENTE DEL DIRECTORIO - PERUPETRO S.A.

FIRMADO: ROBERTO GUZMÁN OLIVER - SECRETARIO GENERAL(E).
INSERTO NÚMERO TRES =

ZONA REGISTRAL N% 1X. SEDE LIMA.

OFICINA REGISTRAL LIMA

N0 Partida: 00259837 =

INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS

PERUPETRO S.A.

REGISTRO DE PERSONAS JURIDICAS

RUBRO: NOMBRAMIENTO DE MANDATARIOS

7]

co00060

RENUNCIA Y NOMBRAMIENTO DE GERENTE:

Por Sesión de Directorio del 25/02/2010 se acordó por Unanimidad:

1. Aceptar la Renuncia formulada por el Señor Milton Ubaldo Rodríguez

Cornejo a la encargatura de la Gerencia General de Perupetro S.A.

serieg N9 1428641
45641

Encargar la Gerencia General de Perupetro S.A. a la Señora ISABEL

u

> _AS)CEDES TAFUR MARÍN (D.N.T. N% 08203459) a partir del 26/02/2010.
a Señora Isabel Mercedes Tafur Marín, continuará ejerciendo las funciones

de Secretaría General, mientras se designe al Profesional que se encargará

del mencionado puesto. =

3. Encargar la Jefatura de la División de Recursos Humanos y Desarrollo de

Personal, al ingeniero FERNANDO ALEJANDRO CARRANZA RUIZ (D.N.I, No

08236395), a partir de Febrero de 2010. =
Así consta en COPIA! CERTIFICADA del 16/4/2010 otorgada ante NOTARIO RICARDO

FERNANDINI BARREDA en la ciudad de LIMA. La presente corre extendida en el

Libro de Actas de Directorio (Fs. 115 al 260), legalizado el 07/01/2010,

ante el mismo Notario, bajo registro N” 63281. =

El título fue presentado el 19/04/2010 a las 02:08:04 PM horas, bajo el N*
2010-00280537 del Tomo Diario 0492. Derechos cobrados 'S/, 62.00 nuevos

con Recibo(s) Número(s) 00014200-35 00015627-33.- LIMA, 06 de Mayo de

POR MIGUEL ANGEL DELGADO VILLANUEVA =

OR PÚBLICO

ZONA RECISPRAL NOIX — SEDE LIMA

INSERTO NUMERO CUATRO =

¡CO CENTRAL, DE RESERVA DEL PERU.

GERENCIA GENERAL  =

CAR' No. 020-2011-BCRP

Lima, 18 de marzo de 20l1=

Señora

Isabel Tafur Marín

Gerente General (e)

PERUPETRO S.A. =

Ciudad =
Tengo el agrado de dirigirme a usted con relación las cartas que, con fecha
8 de marzo de 2011, hemos recibido para aprobación de la cláusula de
derechos financieros de los proyectos de contratos de licencia para la

exploración y explotación de hidrocarburos que acompañan dichas

comunicaciones y que a continuación se detalla. =
- Carta GGRL-EECN-82-2011 referída al proyecto de contrato de licencia

para la exploración y explotación de hidrocarburos en el Lote 174,

acordada con la empresa TECPETROL LOTE 174 S.A.C. =
l
¡
i
|
|
l
i
!
:
Hl
i
i

- Carta GGRL-EECN-83-2011 referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote 179,

acordado con la empresa ECOPETROL DEL PERU S.A.

- Carta GGRL-EECN-84-2011 referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarhuros en el Lote 182,

acordado con la empresa HYDROCARBON EXPLORATION PLC, SUCURSAL DEL

PERU
- Carta GGRL-EECN-85-2011 referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote 188,

acordado con la empresa HYDROCARBON EXPLORATION PLC. SUCURSAL” DEL

PERU.
- Carta GGRL-EECN-86-201i referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote 176,

acordado con las empresas ECOPETROL DEL PERU S.A., REPSOL EXPLORACION

PERU, SUCURSAL DEL BERÚ e YPF S.A,C. ==
- Carta GGRL-EECN-87-2011 referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote 180,

acordado con las empresas ECOPETROL DEL PERU S.A., REPSOL EXPLORACION

PERU, SUCURSAL DEL PERÚ e YPF S.A.C. =
- Carta GGRL-EECN-88-201i referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote” 182,

acordado con las empresas ECOPETROL DEL PERU S.A., REPSOL EXPLORACION

PERU, SUCURSAL DEL PERÚ e YPF S.A.C. =
- Carta GGRI-EECN-89-2011 referida al proyecto de contrato de licencia
para la exploración y explotación de hidrocarburos en el Lote 184,

acordado con las empresas ECOPETROL DEL PERU S.A., REPSOL EXPLORACION

PERÚ, SUCURSAL. DEL PERÚ e YPF S.A.C. = =
- Carta GGRL-EECN-20-2011 referida al proyecto de contrato de licencía
para la exploración y explotación de hidrocarburos en el Lote XXVIII,

acordado con la empresa PITKIN PETROLEUM PERU XXVIII S,A.C. =

Al respecto, debo manifestarle que este Banco Central ha aprobado su
intervención en los referidos contratos, teniendo en cuenta que los textos
de la cláusula de derechos financieros, de los proyectos de contrato
remitidos, son iguales a los modelos aprobados por nuestro Directorio con

fechas 18 de noviembre de 1993 (licencia individual) y 9 de mayo de 1996

(licencia de consorcios) =

SERIEB NO 1428642 . 43643

ismo, debo informarle que para la suscripción de dichos contratos han

designados el que suscribe como Gerente General del Banco Central y el

Gerente Jurídico, doctor Manuel Monteagudo Valdez. En caso de impedimento

de alguno de nosotros, lo harán el doctor Héctor Rolando Herrera Soares O

el doctor Javier Martín Quinteros Zarzoza. = =

Una vez suscritas las Escrituras Públicas de los referidos contratos por

las partes, agradeceré se efectúen las coordinaciones necesarias a fin de

que los contratistas cumplan con hacernos llegar, en su oportunidad, un

ejemplar para su registro correspondiente. ==

Hago uso de la ocasión para" reiterarle la seguridad de mi mayor

consideración =

i FIRMADO: Renzo Rossini Miñán'””— Gerente General y un sello que dice: Banco

Central de Reserva del Perú - Gerencia General =

INSERTO NÚMERO CINCO:
CO CENTRAL DE RESERVA DEL PERÚ ==

E
Ned
E
E
er]

CARTANN? 0003-2008-EST5OO

30%de enero de 2008

Ñ

Lima,

Señor

ted con relación al Acuerdo del Directorio de este Banco

Nos dirigimos. a ul

Centrál referido :a la designación de los fumcionarios “autorizados a

suscribir los contratos a que se refiere la Ley N* 26221, Ley General de

Hidrocarburos. =

IM Al respecto, adjunto le remitimos la certificación del Acta N* 4250, por la

que se faculta al Gerente General , al Gerente Jurídico y, en caso de

impedimento de uno de ellos, al Subgerente de Asesoría Legal en Asuntos

Contenciosos y Administrativos o al Supervisor del Área Legal Financiera, a

suscribir dichos contratos. =

Hacemos uso de la ocasión para expresarle las seguridades de nuestra mayor

consideración.

Atentamente,
FIRMA MAURICIO DE LA CUBA R.-SUB GERENCIA DE ECONOMÍA INTERNACIONAL (1) ==

FIRMA GUSTAVO AMPUERO ELESPURU- JEFE, DEPARTAMENTO DE CONVENIOS

INTERNACIONALES =

ya

UN SELLO QUE DICE: BANCO CENTRAL DE RESERVA DEL PERÚ-SUBGERENCIA DE

ECONOMÍA INTERNACIONAL
INSERTO NUMERO SEIS:

BANCO CENTRAL DE RESERVA DEL PERU.

SECRETARIA GENERAL, =
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del

Perú, en uso de la facultad que le confiere el artículo 31” de la Ley

Orgánica de la Institución, CERTIFICA QUE: =
Que en el Acta N* 4126, correspondiente a la sesión de “Directorio
celebrada el 15 de diciembre del año 2005, con asistencia de los Directores
señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la

Presidencia) Kurt Burneo Farfán, Gonzalo García Núñez, Eduardo Iriarte

“Giménez y Daniel Schdlowsky Rosenberg y la ausencia del señor Iuis Carranza

Ugarte por encontrarse de Licencia, se acordó aprobar con vigencia a partir
del 1 de enero de 2006, el Manual de Organización y Funciones del Banco

Central de Reserva del Perú, en el que se denominó a la Ofícina Legal como

Gerencia Jurídica, y =
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el
22 de diciembre del año 2005, con asistencia de los Directores señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
Burneo Farfán, Eduardo lriarte Jiménez y Daniel Schydlowsky Rosenberg y la
ausencia de los señores Luis Carranza Ugarte y Gonzalo García Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de

enero de 2006, la asignación del doctor Manuel Monteagudo Valdez al puesto

de Gerente Jurídico
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba

como Jefe de la Oficina Legal, hasta el 31- de diciembre de 2005 y, de

conformidad con los acuerdos anteríores, a partir del 1 de enero de 2006

como Gerente Jurídico. =

Lima, 9 de agosto de 2006 =

Firmado DEHERA BRUCE MITRANI

INSERTO NUMERO SIETE
BANCO CENTRAL DE RESERVA DEL PERU.

SECRETARIA GENERAL.
DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reserva del
Perú,” en uso de la facultad que le confiere el artículo 31* de la Ley
Orgánica de la Institución, Certifica: == Que en el Acta N?* 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de |

2004, con asistencia de los. Directores señores Javier Silva, Ruete

seRIEB N0 1428643 4504

ksidente), Kurt Burneo Farfán, Luis Carranza Ugarte, Oscar Dancourt

fas y Daniel Schydlowsky Rosenberg, figura un acuerdo del tenor literal

"NOMBRAMIENTO DE GERENTE GENERAL (VERBAL) .-... =

...El Directorio acordó nombrar al señor Renzo Rossini Miñán como Gerente

General. =
Lima, 22 de diciembre de 2004. =

Una Firma Ilegible.

INSERTO NUMERO OCHO:

SUNARP
ZONA REGISTRAL N” 1X SEDE LIMA OFICINA REGISTRAL LIMA N* PARTIDA: 11014549

INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS.- BANCO CENTRAL DE RESERVA DEL, PERU

REGISTRO DE PERSONAS JURÍDICAS DE LIMA. =

RUBRO: NOMBRAMIENTO DE MANDATARIOS =

CTA 4250, CORRESPONDIENTE A LA SESIÓN DE DIRECTORIO DEL 10/01/2008,

RESERVA DE CONFORMIDAD CON LAS LEYES DE LA MATERIA, LA EFECTÚAN EL GERENTE
'UILLERMO ROSSINI MIÑÁN (D.N.I. N” 08727483) Y EL GERENTE

ICO MANUELA MONTEAGUDO VALDEZ (D.N.I N” 10275927) Y, EN CASO DE
IMPEDIMENTO DE ALGUNO DE ELLOS, LOS SUSTITUYAN EL SUBGERENTE .DE ASESORÍA
LEGAL / EN: ASUNTOS CONTENCIOSOS Y ADMINISTRATIVOS HECTOR ROLANDO HERRERA
SOARES (D.N,T. N* 07937105) O JAVIER MARTIN QUINTEROS ZARZOZA (Do. 1. N*
08638533) SUPERVISOR DEL AREA LEGAL FINANCIERA, AMBOS DE LA GERENCIA:
JURIDICA. ASÍ CONSTA DE LA CERTIFICACIÓN EXPEDIDA POR DEHERA BRUCE MITRANI,
SECRETARIA GENERAL DEL BANCO CENTRAL DE RESERVA DE PERU, CON FECHA
15/01/2008.- EL TITULO FUE PRESENTADO EL 17/01/2008, A LAS 01:31:54 PM
HORAS, BAJO EL N* 2008-00036652 DEL TOMO DIARIO 0492. DERECHOS S/. 84.00
CON RECIBO(S) NUMERO(S) 00000325-14 Y 00000494-17, LIMA, 24 DE ENERO DE

2008.
FIRMADO MARIA YOLANDA ZAPLANA BRICEÑO REGISTRADOR PÚBLICO, ZONA REGISTRAL

N* 1X SEDE LIMA. ==
CONCLUSIÓN: HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE
RATIFICARON DECLARANDO HABERLO CONFRONTADO CON LA MINUTA CUYO TEXTO CORRE

INSERTO, HABIENDO SIDO ADVERTIDOS DE LOS EFECTOS LEGALES DEL MISMO,

FIRMÁNDOLO; DE LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE
SERIE B N” 1428599 A LA SERIE B N” 1428643

PY 120 Le
E ¡ÉS =]
was e
«oz E
32 $
ld E a e
¡1225 EE
NA EJ
P. PERUPETRO S.A. El Bo 3
Eo SER ra
Fui? EZ
i IR EZ
E]
l - ga» Er PE
: ISABEL MERCEDES TAFUR MARÍN 315. E
FIRUE EL: 2% 99 E JIWS z
| ] : MENTA E
1] . POS
1 Í NA
| 2 Ms
1 a ES
| ESER
! dae
ES
CARLOS MARIO RENDÓN CALLE E $228
: / Es
FIRME Eb: 29 091 S2 ed
ES
E
¡ EEN IS
Ml P. ECOPETROL S.A. 5 eze
E Ba E
¿ a 2-5
pu Los

GERMÁN BARRIOS FERNANDEZ -CONCHA
FIRME EL: 2 7/ORÉN

P. BANCO CENTRAL DE RESERVA DEL PERU

o MANUEÍ MONTEAGUDO VALDEZ.
FIRME EL: ¡3 (97) FIRME EL: IRA al

CONCLUYE EL PROCESO DE FIRMAS EL: 3

VEINTIUNO DE OCTUBRE DELAÑO DOS MIL ONCE

Peri poro!

LOTE 179

ACTA DE RATIFICACIÓN DE COMPROMISOS
SOCIO-AMBIENTALES POR PARTE DE ECOPETROL DEL
PERU S.A.

Se deja expresa constancia que, ECOPETROL DEL PERÚ S.A. (en adelante el
CONTRATISTA), reafirma su compromiso que durante la Vigencia del
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote 179, (en adelante Contrato), se sujetará al cumplimiento de los procesos
de participación ciudadana contemplados en la legislación vigente y que
deberán llevarse a cabo con posterioridad a la suscripción del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el Lote 179.

Asimismo, el CONTRATISTA se compromete a:

1. Participar con el Estado Peruano en el fortalecimiento del diálogo
intercultural, y en la promoción del desarrollo sostenible de los Pueblos
Indígenas del Área de influencia directa del Contrato.

2. Respetar los derechos fundamentales consagrados en la Constitución
Política del Perú, así como en los Tratados Internacionales ratificados
por el Estado Peruano, con ocasión de la ejecución de las actividades
necesarias para la Exploración y Explotación de Hidrocarburos en el
Área de Contrato.

3. Dar cumplimiento a la Ley N”* 29785, Ley del Derecho a la Consulta
Previa a los Pueblos Indígenas u Originarios, reconocido en el Convenio
169 de la Organización Internacional del Trabajo (OIT), y al Reglamento
de dicha Ley, en lo que resulte aplicable.

Lima, 29 de WA de 2011.

Carlos Le Rendón Calle Y q Dra. Isabel Tafur Marí
Gerente General dl Gerente General (e)
ECOPETROL DEL PERÚ S.A. PERUPETRO S.A.

TEA)

Av. Luis Aldana 320 - San Borja Lima 41- Perú
1: (511) 6171800 F:(511) 617 1801
www.perupetro.com.pe
legalizo. Sin responsabilidad sobre el contenid

LIMA, coc Qe Gto econo

h andini Barreda
Notario de Lima

ento.

SEM

do andini Barreda
otario de Lima
